            Case 8:21-bk-10017-TA                          Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
                                                           Main Document    Page 1 of 62
 Fill in this information to identify the case:


 United States Bankruptcy Court for the:

  Central                   District of   California
                                          (State)
  Case number (If known):                                        Chapter 11
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                             DGWB Ventures, LLC, a California limited liability company



 2.   All other names debtor used
      in the last 8 years
      Include any assumed names,
      trade names, and doing business
      as names




 3.   Debtor’s federal Employer                     33–0898740
      Identification Number (EIN)



 4.   Debtor’s address                          Principal place of business                                   Mailing address, if different from principal place
                                                                                                              of business

                                                217              N. Main Street
                                                Number            Street                                      Number                 Street

                                                Suite 118                                                     PO Box 11863
                                                                                                              P.O. Box

                                                Santa Ana                  CA       92701                     Santa Ana             CA         92711
                                                City                        State            ZIP Code         City                  State                ZIP Code


                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business
                                                Orange
                                                County
                                                                                                              Number      Street




                                                                                                              City                     State             ZIP Code




 5.   Debtor’s website (URL)




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
            Case 8:21-bk-10017-TA                 Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                          Desc
                                                  Main Document    Page 2 of 62
Debtor        DGWB Ventures, LLC                                                                Case number (if known)
              Name



                                              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6.   Type of debtor
                                              Partnership (excluding LLP)
                                              Other. Specify:


                                          A. Check one:
 7.   Describe debtor’s business
                                              Health Care Business (as defined in 11 U.S.C § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above


                                          B. Check all that apply:
                                              Tax-exempt entity (as described in 26 U.S.C. § 501)

                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                              Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              5313

 8    Under which chapter of the          Check one:
      Bankruptcy Code is the
                                              Chapter 7
      debtor filing?
                                              Chapter 9
                                              Chapter 11. Check all that apply:
      A debtor who is a “small business                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      debtor” must check the first sub-
                                                                aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      box. A debtor as defined in
                                                                affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      § 1182(1) who elects to proceed
                                                                recent balance sheet, statement of operations, cash-flow statement, and federal
      under subchapter V of chapter 11
                                                                income tax return or if any of these documents do not exist, follow the procedure in
      (whether or not the debtor is a
                                                                11 U.S.C. § 1116(1)(B).
      “small business debtor”) must
      check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                 § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                              Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
             Case 8:21-bk-10017-TA                Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                Desc
                                                  Main Document    Page 3 of 62
Debtor         DGWB Ventures, LLC                                                              Case number (if known)
                Name



 9.    Were prior bankruptcy cases           No
       filed by or against the debtor
                                             Yes. District                              When                            Case number
       within the last 8 years?
                                                                                               MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                              District                             When                            Case number
                                                                                               MM / DD / YYYY

 10. Are    any bankruptcy cases             No
       pending or being filed by a
                                             Yes. Debtor                                                                Relationship
       business partner or an
       affiliate of the debtor?                    District                                                             When
                                                                                                                                        MM / DD / YYYY
       List all cases. If more than 1,
       attach a separate list.                     Case number, if known


 11. Why    is the case filed in this    Check all that apply:
       district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have           No
       possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                       Other



                                                  Where is the property?
                                                                              Number           Street




                                                                              City                                                     State    ZIP Code


                                                  Is the property insured?
                                                      No

                                                      Yes. Insurance agency

                                                              Contact name


                                                              Phone




              Statistical and administrative information




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
     Case 8:21-bk-10017-TA                        Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                      Desc
                                                  Main Document    Page 4 of 62

                                                                                 
                 




         %"#)#%%))             
          ')&#                     1ybHp|Z^^BIA{AX^AB^IKdiHZpwXByqYdbqdybpICyiIHCiIHXqdip
                                             -TIiAbAH`XbXprjArX{II~gbpIpAjIfAXHbdKybHp}^^BIA{AX^AB^IKdiHXpxByudbqdybpICyjIHGIH\qdip
                                                                             !                                           %("(
     ) #%%)&")
        "%"#
                                             #!,
                                             
                                              (,,
                                                                                      (
                                                                              ("!
                                                                              !!$(
                                                                                                                               ("!
                                              !!,,                                                                          6djIsAb"
                                              $ ,,,
    $) #%%)##%#)
                                             (                    !""`X^^Zdb                      (!"BZ^^Zdb
                                              ("!            ""(a^^Zdb                       """BX^^Xdb
                                             "!(            ("!`X^^Xdb                     " !(BX^^Xdb
                                             (!!`X^^Xdb          ""(`X^^Xdb                    6diIsAb)B\^^Xdb
                                             (                    " !!`X^^Xdb                      (""BX^^Xdb
    ) #%%)%#)                (!"            !"(a^^Xdb                       "!"BX^^Xdb
                                              "!(            ( ""`X^^Xdb                    " !(BX^^Xdb
                                             ("" `X^^Xdb         !"(`X^^Xdb                    6diIqVAb(BZ^^Xdb

                !&#%)")) "%))%&"#)


    @.;7572 /Ab]iyfqCSAyHZpApIiXdypCiZ`I6A]XbUA KA_pIpqAqI`IbqZbCdbbICtdb|XqV ABAb]ofqCCApIDbjIpz^q ZbLXbIp yf qd
               (di X`fiZpdb`Ibq Kejyf qd$ IAndjBdqV"+><0 "($"'"!(!,AbH &(*"


     ) "%))#%&")            =IHIBqdiiIhyIpqpjI^[ILXbACFiHAbCI|ZqVqVICVAfqIjdLq[q_I"!>bZqIH<qAqIp0dHIpfICXPIHXbqVXp
        &%"() " "#%%')           fIuudb
        %"

                                                3VA{IBIIbAyqVdjZIHqdQ^IqVZpgqXtdbdbBIVA^KdKqVIHIBqdi

                                                3VA{II~A`ZbJsIZbLelAqZdbXbsZpfIqXtdbAcVA{IAiIApdbAB^IBI^XIKsAqsIXbNdlAvdbXpwyIAbH
                                                CdmICq


                                             4 HIC^AjIybHIifIbA^rdM fIkyirWAqqWIMdiIUdXbUXpwyIAbHCdiiICr




                                                                                                                     
                                                                                                               




    9OXEA^1dl$"                              ?d^ybqAj:IqXtdbRi 8db5bHX{ZHyA^p 1X^XbUKdi/Ab]ofqC
            Case 8:21-bk-10017-TA           Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
                                            Main Document    Page 5 of 62
Debtor        DGWB Ventures, LLC                                                    Case number (if known)
              Name




 18.   Signature of attorney       2 /s/ Michael B. Reynolds                                        Date      01/06/2021
                                     Signature of attorney for debtor                                         MM / DD / YYYY



                                     Michael B. Reynolds
                                     Printed name
                                     Snell & Wilmer L.L.P.
                                     Firm name
                                     600 Anton Blvd., Suite 1400
                                     Number            Street
                                     Costa Mesa                                                     CA               92626
                                     City                                                            State           ZIP Code

                                     (714) 427-7000                                                  mreynolds@swlaw.com
                                     Contact phone                                                   Email address



                                     174534                                                          CA
                                     Bar number                                                       State




 Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 5

                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                           Desc
                                                          Main Document    Page 6 of 62

      Fill in this information to identify the case:

      Debtor name   DGWB Ventures, LLC
      United States Bankruptcy Court for the:   Central                 District of   CA
                                                                                      (State)
                                                                                                                                                   Check if this is an
      Case number (If known):                                                                                                                      amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
    Claims and Are Not Insiders                                                                                                                                 12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if    Deduction for       Unsecured
                                                                                                                       partially          value of            claim
                                                                                                                       secured            collateral or
                                                                                                                                          setoff

     Avalon Financial Group, Inc.                Jeff Randolph
                                                                         Professional
1    1075 N. Coast Hwy                           jeffrandolph15@gmail.co                                                                                      45,250.00
                                                                         services
     Laguan Beach, CA 92651                      949-633-2040

     OC Tax Collector
2    PO Box 4515                                                                  Taxes                                                                       12,504.44
     Santa Ana, CA 92702

     SVA Architects, Inc.
                                  Ernesto Vasquez                                 Professional
3    6 Hutton Centre Dr, Ste 1150                                                                                                                             12,500.00
                                  949-809-3380                                    services
     Santa Ana, CA 92707

     Angel Zaldivar
4    10605 Western Ave                           714-715-6182                     Trade/services                                                                2,314.80
     Stanton, CA 90680

     SoCal Edison
5    PO Box 300                                                                   Utility                                                                       2,012.40
     Rosemead, CA 91771
                                   Robert Ocampo
     Hydrology Group, Inc.
                                   951-704-2806            Security
6    217 N. Main Street, Suite 116                                                                                                                              1,800.00
                                   roberto@hydrologygroup. deposit
     Santa Ana, CA 92701
                                   com
     Luke Williams
                                  562-702-5161                                    Security
7    217 N. Main Street, Ste LL26                                                                                                                                  600.00
                                  neghead@gmail.com                               deposit
     Santa Ana, CA 92701

     Eric Stoner
                                                 949-233-0294            Security
8    217 N. Main Street, Ste 113                                                                                                                                   511.50
                                                 availablelight1@mac.com deposits
     Santa Ana, CA 92701
    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1

                                                                                                                                            American LegalNet, Inc.
                                                                                                                                            www.FormsWorkFlow.com
                Case 8:21-bk-10017-TA                Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
                                                     Main Document    Page 7 of 62

    Debtor        DGWB Ventures, LLC                                                         Case number (if known)
                  Name



      Name of creditor and complete         Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip code   email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

      Dylan Almendral              760-327-4718
                                                           Security
9     217 N. Main Street, Ste LL12 dylan.m.almendral@gmail                                                                                                  490.00
                                                           deposits
      Santa Ana, CA 92701          .com
   City of Santa Ana Water
   20 Civic Center Plaza
10                                                                        Utility                                                                           448.97
   PO Box 1964, Santa Ana, CA
   92702
      Hall & Co. CPA and Consult
                                            Brad Hall                     Professional
11    111 Pacifica, Suite 300                                                                                                                               350.00
                                            949-910-4255                  services
      Irvine, CA 92618

      Waste Management
12    PO Box 43530                                                        Utility                                                                           274.68
      Phoenix, AZ 85127

      Bay Alarm
13    1590 S. Lewis Street                  bayalarm.com                  Trade/services                                                                    250.89
      Anaheim, CA 92805

      Excelsus IT Consulting        877-739-2357
                                                              Security
14    217 N. Main Street, Suite 119 jrgilkinson@excelsusit.co                                                                                               241.00
                                                              deposit
      Santa Ana, CA 92701           m

      Grant Kobayashi                       714-763-6124
                                                                    Security
15    217 N. Main St, Ste LL13              grant.kobayashi@yahoo.c                                                                                         175.00
                                                                    deposit
      Santa Ana, CA 92701                   om

      AT&T Internet
16    PO Box 537104                                                       Utility/internet                                                                  144.72
      Atlanta, GA 30353

      GMS Elevator                          Camille
17    401 Borrego Court                     c.albin@gmselevator.com Trade/services                                                                          129.60
      San Dimas, CA 91773                   800-400-3904

      AT&T Elevator
18    PO Box 5025                                                         Trade/utility                                                                        77.34
      Carol Stream, IL 60197

      EnvirecoCare Pest Mgmt.               Steve Becker
19    318 W. Katella Ave, Ste B             envirocarepc@gmail.com Trade/service                                                                         unknown
      Orange, CA 92867                      714-744-1411
      Fire Safety First                     Kim Blake
20    1170 E. Fruit Street                  kblake@firesafetyfirst.com Trade/service                                                                    unknown
      Santa Ana, CA 92701                   714-836-7800

     Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2

                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
Case 8:21-bk-10017-TA         Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                        Desc
                              Main Document    Page 8 of 62



                       5..'-/53p91(44#.p/.3#.4p/$p-#-#13p
                                            /$p
                                 !%9p7#.462#3p++ p
                            :p:PKF\K:pPKSK_A@pPK:>KPK_kp?WSX:Tkp
                                 ":_A@p_HK^p_HpWBp)<f:[kpp
           0f[^d:T`p_Wp`HAp:XXPK?:>PApX[WgK^KWT^pWBp`HAp:PKF\K:pW[XW[:`KWTpW@Ap:T@p[_K?QAp p
   ^A?_KWTp pWBpcAp/XA[:_KTGpG[AASAT_pWB!%9p7AT_e[A^p++ p:p:PKF\K:pPKSK_A@pPK:>KPK_kp
   ?WSX:Tkp_HApWSY:Tl p_HApSAS>A[^pPK^_A@p>APWhp?WT^_K_e_KTGpWTApHdT@[A@pXA[?AT_pp
   WBp_HAp_W_:PpSAS>A[^HKXpKT_A[A^_pKTp_HApWSX:Tk p@WpHA[A>kp@K^XAT^AphK_Hp_HApF[S:PK_kpWBp:p
   SAA`KTGpWBp_HApSAS>A[^p:T@p@WpHA[A>kp:XX[WgAp`HAp[A^WPd`KWTp^A_pF[_IpHA[AKTp:T@p?WT^AT_pKTp
   h[K_KTGp`WpK`^p:@WX_KWTp

          9&#1#3 pK_pK^pKTp`HAp>A^_pKT`A[A^_^pWBp_HApWSX:Tkp_WpEPAp:pgWPdT_=kpXA_K_KWTpKTp_HAp
   6TK_A@p3_:_A^p:TNX_?kpWd[_pF[p_HApAT_[:Pp!K^_[K?_pWBp:PKF]: p3:TbpT:p!KgK^KWT p
   Xd[^d;U_p_WpH:X_A[ppWBp4K_RAppWBp_HAp5TK_A@p3_:_A^pW@Ap

            9&#1#3 p)WTp#\A^`p%W_HWP@pK^p_HAp-:T:GA[pWBp_HApWSX:Tkp

          9&#1#3 p)WTp#\A^_p%W_HWP@ p4[e^_AApWBp4HAp$:SKPkp4[d^_p3H:[ApWBp_HAp%W_HWP@p
   $:SKPkp4[e^_ p@:_A@p-:kp p p:T@p)WTp#\A^_p%WaJWP@ p4[e^_AApWBp4HAp3d[gKgW[^p4[e^_p
   3H:[ApWBp_HAp%W`HWP@p$:SKPkp4[e^_p@:_A@p-:kp pp:[Ap_HAp^WPApSAS>A[^pWBp_HAp WSX:Tkp

          Ap'`p4HA[AF[Ap2#3/+7#! pc:_p*WTp#\A^_p%W_IWP@pK^p:dcW[KmA@p:T@p@L[A?_A@p_Wp
   AiA?d`Ap:T@p@APKgA[p:PPp@W?dSAT_^pTA?A^^:[kp_WpXA[D?_p_HApEPKTGpWBp:pH:X`A[ppgWPdT`:[kp
   >:TOZ`?kpWTp>AH:PBpWBp̀HApWSX<kp:T@p

           Ap'`p$d[_HA[p2#3/+7#! p_H:_p)WTp#\A^_p%W`HWP@pK^p:d_HW[LmA@p:T@p@K[A?_A@p_Wp:XXA:[p
   KTp:PPp>:TNX_?kpX[W?AA@KTG^pWTp>AH:PBpWBp_HApWSX:Tk p:T@p_WpW_HA[hK^ApXA[CW[Sp:PPp:?_^p:T@p
   @AA@^p:T@p_WpAjA?d_Ap;U@p@APKgA[p:PPpTA?A^^:[kp@W?fSAT_^pWTp>AH:PBpWBp_HApWSX:TkpKTp
   ?WVTA?_KWTphK_Hp^d?Hp>:TNX_?kp?:^Ap:T@p

          Ap$f[_HA[p1#3/,8#" p_H:_p)WTp#\A^`p%W`HWP@pK^p:dcW[KnA@p:T@p@K[A?`A@p_WpASXPWkp
   `HApP:hpE[SpWBp3TAPPpp9KPSA[p+ + 0 p_Wp[AX[A^AT_p_HApWSX:TkpKTp^d?Hp>:TMdX_?kp?:^A p



                                               "%9p8#.452#3 p,,p



                                                 kp */.p#2.#34p%/4p
                                                 op_PAp -<:GA[




                                                  p
     
Case 8:21-bk-10017-TA   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                        Main Document    Page 9 of 62



                                   

                                       
                                            
                                    




                                       
                                           
                                   




                                     
    
           Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
                                                   Main Document    Page 10 of 62



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 Michael B. Reynolds (SBN 174534)
 mreynolds@swlaw.com
 Andrew B. Still (SBN 312444)
 astill@swlaw.com
 SNELL & WILMER L.L.P.
 600 Anton Blvd., Suite 1400
 Costa Mesa, CA 92626
 Telephone: (714) 427-7000
 Facsimile: (714) 427-7799
      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:
 DGWB VENTURES, LLC                                                          CASE NO.:
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),              and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor
in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own
10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate
Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A
supplemental statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership
Statement inaccurate.

I, (Printed name of attorney or declarant) Jon Ernest Gothold                                     , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                  F 1007-4.CORP.OWNERSHIP.STMT
    Case 8:21-bk-10017-TA                      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                 Desc
                                               Main Document    Page 11 of 62



                                               

       F/$A(F8(;>54$2F145B2('-(F5)F?/(F3$??(;>F>(?F)5;?/F04F?/0>F!?$?(3(4?F%(&$@>(

            F F$3F?/(F8;(>0'(4?F5;F5?/(;F5,0&(;F5;F$4F$@?/5;0E('F$-(4?F5)F?/(F(%?5;F&5;85;$?054F
             F$3F$F9$<?CF?5F$4F$'A(<>$<DF9;5&(('04-F
             F$3F$F9$<?CF?5F$F&54?(>?('F3$??(;F
             F$3F?/(F$??5;4(CF)6;F?/(F (%?5;F&5;85;$?054F
$           "/(F)5225B04-F(4?0?0(>F 5?/(;F?/$4F?/(F(%?5;F5;F$F-5A(;43(4?$2F@40?F'0;(&?2CF5;F04'0;(&?2CF5B4F                    F5;F35;(F5)F
                $4CF&2$>>F5)F?/(F&5;85;$?054>>F(:@0?CF04?(;(>?>F




           #5;F$''0?054$2F4$3(>F $??$&/F$4F$''(4'@3F?5F?/0>F)5;3 F

    %       F "/(;(F$;(F45F(4?0?0(>F?/$?F'0;(&?2CF5;F04'0;(&?2CF5B4F F5;F35;(F5)F$4CF&2$>>F5)F?/(F&5;85;$?054>F(:@0?C
               04?(;(>? F



$?(F $4@$=FF F




                                                                                  $3(F 54F;4(>?F5?/52' F$4$.(;F5)F(%?5;F
                                                                                           ;04?('F4$3(F5*F(%?5; F5;F$??5;4(DF+7;F(%?5;F




                "( ((% (#( "( (  '( (&"((#( #( # #"(  &#(& #( ($(# ("# #(( ! (

                                                             ((                       
Case 8:21-bk-10017-TA       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56    Desc
                            Main Document    Page 12 of 62




                                List of Equity Interest Holders

     Jon Ernest Gothold, Trustee
     The Family Trust Share of the Gothold Family Trust dated 5/24/2001
     1107 West Riviera Drive
     Santa Ana, CA 92706

     Jon Ernest Gothold, Trustee
     The Survivor’s Trust Share of the Gothold Family Trust dated 5/24/2001
     1107 West Riviera Drive
     Santa Ana, CA 92706
    Case 8:21-bk-10017-TA                      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                               Desc
                                               Main Document    Page 13 of 62



                                        
                                   
                          
   #jV>_J_JTSjcS=>Wj_I>j%9SMYcV_;hj#;_jT@jjTWj_I>j%9SMWcV_;hj2>@TWRj#;_jT@jjI9^jVW>eJTc^Ohj:>?Sj@JO>=j:hjTW
    9H9JS^_j_I>j=>:_TWjIJ^I>Wj^VTc^>jIJ^jTWjI>Wj;cWY>S_jTWj@UWR>Wj=TR>^_J;jV9\S>Wj9Sj9EOJ9_>jT@j_I>j=>:_TWj9Sh
    ;TV9Y`S>W^IJVjTWjLTJS_je>S_cW>jT@jfIJ;Ij=>:_TWjJ^jTWjGWR>WOhjf9^j9jH>S>W9OjTWjOJRJ_>=jV9W_S>WjTWjR>R:>WjTWj9Sh
    ;TWVTW9_JTSjT@jfIJ;Ij_I>j=>:_TWjJ^j9j=JW>;_TWjT@AJ;>WjTWjV>W^TSjJSj;TS_WTOj9^j@TOOTf^j3>_jBTW_Ij_I>j;TRVO>_>jScR:>W
    9S=j_J_O>jT@j>9;Ij^c;IjT@jVWJTWjVWT;>>=JSH j=9_>jFO>=jS9_cW>j_I>W>T@j_I>j%9SMWcV_;hj.c=H>j9S=j;TcW_j_TjfITR
    9^^JHS>=jfI>_I>Wj^_JOOjV>S=JSHj9S=jJ@jST_j_I>j=J^VT^J_JTSj_I>W>T@j,@jSTS>j^TjJS=J;9_>j#O^TjOJ^_j9ShjW>9OjVWTV>W_h
    JS;Oc=>=jJSj 4;I>=cO>j$%j_I9_jf9^j@JO>=jfJ_Ij9Shj^c;IjVWJTWjVWT;>>=JSH^
     1TS>


 -@jV>_J_JTS>WjJ^j9jV9WaS>W^IJVjTWjLTJS_je>S_cW>j#jV>_J_JTSjcS=>Wj_I>j&9SNWcV_;hj#;_jT@jjTWj_I>j&9SNWdV_;hj2>BTWR
   #;_jT@jjI9^jVW>eJTc^Ohj:>>Sj@JO>=j:hjTWj9H9JS^_j_I>j=>:_TWjTWj9Sj9CJOJ9_>jT@j_I>j=>:_TWjTWj9jH>S>W9OjV9Y_S>WjJSj_I>
   =>:_TWj9jW>O9_Je>jT@j_I>jH>S>W9OjV9WaS>WjH>S>W9OjV9W`S>WjT@jTWjV>W^TSjJSj;TS_WTOjT@j_I>j=>:_TW jV9W`S>W^IJVjJSjfIJ;Ij_I>
   =>:_TWjJ^j9jH>S>W9OjV9Y_S>WjH>S>W9OjV9W`S>WjT@j_I>j=>:_TWjTWjV>W^TSjJSj;TS_WTOjT@j_I>j=>:_TWj9^j@TOOTf^ j3>_jGW`Ijb>
   ;TRVP>_>jScR:>Wj9S=j_J_O>jT@j>9;Ij^c;IjVWJTWjVWT;>>=JSHj=9_>j@KO>= jS9_cW>jT@j_I>jVWT<>>=JSHj_I>j%9SMWcV_;hj.c=H>
   9S=j;TcY`j_TjfITRj9^^JHS>=jfI>_I>Wj^_JOOjV>S=JSHj9S=jJ@jST_j_I>j=J^VT^J_JTSj_I>W>T@j,@jSTS>j^TjJS=J;9_>j#O^TjOJ^_
   9ShjW>9OjVYTV>W_hjJS;Oc=>=jJSj3;I>=cO>j#%j_I9_jf9^j@JQ>=jfJ_Ij9Shj^c;IjVWJTWjVWT;>>=JSH^
   



 i,@jV>_J_JTS>WjJ^j9j;TWVTW9_JTSj#jV>_K_JTSjcS=>Wj_I>j%9SMWcV_;hj#;_jT@jjTWj_I>j%9SMWcV_;hj2>@TXRj#;_jT@jjI9^
   VW>eJTc^Ohj:>>Sj@JO>=j:hjTWj9H9JS^_j_I>j=>:_TWjTWj9ShjT@jJ_^j9DJOJ9_>^jTWj^c:^J=J9WJ>^ j9j=JW>;_TWjT@j_I>j=>:_TW j9SjTDJ;>W
   T@j_I>j=>:_TWj9jV>W^TSjJSj;TS_WTOjT@j_I>j=>:_TWj9jV9W`S>W^IJVjJSjfIJ;Ij_I>j=>:_TWjJ^jH>S>W9OjV9W_S>Wj9jH>S>W9OjV9W_S>W
   T@j_I>j=>:_TWj9jW>O9_Je>jT@j_I>jH>S>W9OjV9\S>Wj=JW>;_TWjTE;>WjTWjV>W^TSjJSj;TS_WTOjT@j_I>j=>:_TWjTWj9ShjV>W^TS^ j@JWR^
   TWj;TWVTW9_JTS^jTfSJSHjjTWjRTW>jT@jJ_^jeT_JSHj^_T;Mj9^j@TOOTf^!j3>_j@TW_Ij_I>j;TRVO>_>jScR:>Wj9S=j_J_O>jT@j>9;I
   ^c;IjVWJTWjVWT;>>=JSHj=9_>j@JQ>=jS9_cW>jT@jVWT;>>=JSHj_I>j&9SMWcV_;hj/c=H>j9S=j;TcY_j_TjfITRj9^^JHS>=j fI>_I>W
   ^_JOOjV>S=JSHj9S=jJ@jST_j_I>j=J^VT^J_JTSj_I>W>T@j,@jSTZ>j^TjJS=J;9_>j#O^TjOJ^_j9ShjW>9OjVYTV>W_hjJS;Oc=>=jJSj3;I>=cO>
   $%j_I9_jf9^jFO>=jfJ_Ij9Shj^c;IjVWKTWjVWT;>>=JSH^
   1TS>



 ,@jV>_J_JTS>WjJ^j9SjJS=JeJ=c9Oj#jV>_J_JTSjcS=>Wj_I>j%9SMWcV_;hj2>@TWRj#;_jT@jjJS;Oc=JSHj9R>S=R>S_^j_I>W>T@jI9^
   :>>Sj@JO>=j:hjTWj9H9JS^_j_I>j=>:_TWj fJ_IJSj_I>jO9^_jj=9h^j 3>_j@TY_Ij_I>j;TRVO>_>j ScR:>Wj9S=j_J_O>jT@j>9;Ij^c;I
   VWJTWjVWT;>>=JSHj=9_>j@JO>=j S9_cW>jT@jVWT;>>=JSHj _I>j&9SMWcV_;hj/c=H>j9S=j;TcW_j_TjfITRj9^^JHS>=j fI>_I>Wj^_JOO
   V>S=JSHj9S=jJ@jST_j_I>j=J^VT^J_JTSj_I>W>T@j-@jSTS>j^TjJS=J;9_>j#O^TjOJ^_j9ShjW>9OjVWTV>Y_hjJS;Oc=>=jJSj3;I>=cO>j#&
   _I9_jf9^j@JO>=jfJ_Ij9Shj^c;IjVWJTWjVWT;>>=JSH^ 
    



-j=>;O9W>jcS=>WjV>S9O_hjT@jV>WLcWhj_I9_j_I>jBTW>HTJSHjJ^j_Wc>j9S=j;TWW>;_j



*g>;c_>=j9_j 54 69S
                  6 _9
                     6 6#S
                         6 6 97778j
                              j   j'9OJ@T[J9j
                                                                                       JHS9_cW>jT@j(>:_TWj
                                                                                     .j Sj*WS>^_j+T_ITO=j09S9H>WjT@j(>:_TWj
(9_>"j.9Sc9]j j j
                                                                                     3JHS9_cW>jT@j)>:_TWjj

          &--&-   ',-'- &- -    !+-"- *&-- '- '- ' '&-  % ',-*$-!-(-) -&'"'-- # -
                                                             - -                                                  
                  Case 8:21-bk-10017-TA                                     Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                                       Desc
                                                                            Main Document    Page 14 of 62

  Fill in this information to identify the case:

  Debtor name         DGWB Ventures, LLC

  United States Bankruptcy Court for the:             Central                                   District of CA
                                                                                                                (State)
  Case number (If known):


                                                                                                                                                                                                Check if this is an
                                                                                                                                                                                                amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                        12/15



Part 1:          Summary of Assets



1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                             $ 7,300,000.00
          Copy line 88 from Schedule A/B...................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                              $927,212.44
          Copy line 91A from Schedule A/B ................................................................................................................................

     1c. Total of all property:                                                                                                                                                              $ 8,227,212.44
         Copy line 92 from Schedule A/B...................................................................................................................................




Part 2:          Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ............................................                                                $ 4,785,639.02


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F ....................................................................................                                 $ 16,321.94


     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                          + $ 63,753.40
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..........................................................




4. Total liabilities ..................................................................................................................................................................
                                                                                                                                                                                             $ 4,865,714.36
     Lines 2 + 3a + 3b




  Official Form 206Sum                                      Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                                                                                                                                                                                          American LegalNet, Inc.
                                                                                                                                                                                          www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
                                                          Main Document    Page 15 of 62
  Fill in this information to identify the case:

  Debtor name    DGWB Ventures, LLC

  United States Bankruptcy Court for the:             Central          District of     CA
                                                                                     (State)
  Case number (If known):                                                                                                                     Check if this is an
                                                                                                                                              amended filing



Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                          12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:     Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes. Fill in the information below.

    All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of debtor’s
                                                                                                                                      interest
2. Cash on hand                                                                                                                   $

3. Checking, savings, money market, or financial brokerage accounts (Identify all)
   Name of institution (bank or brokerage firm)                     Type of account             Last 4 digits of account number
   3.1.   Bank of America                                           Business checking                    2313                     $           29,410.00
   3.2.                                                                                                                           $

4. Other cash equivalents (Identify all)
   4.1.                                                                                                                           $
   4.2.                                                                                                                           $


5. Total of Part 1                                                                                                                    $          29,410.00
    Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Part 2:     Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest
7. Deposits, including security deposits and utility deposits
   Description, including name of holder of deposit
   7.1.                                                                                                                               $
   7.2.                                                                                                                               $

  Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                                      page 1
                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
                Case 8:21-bk-10017-TA                    Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
Debtor           DGWB Ventures, LLC                      Main Document    Page 16Case
                                                                                   ofnumber
                                                                                      62 (if known)
                 Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of prepayment
   8.1.   Property taxes first installment paid through 04/2021                                                                      $           12,504.44
   8.2.   Property insurance paid through 12/2021                                                                                    $            12,217.00

9. Total of Part 2.
                                                                                                                                     $          24,721.44
   Add lines 7 through 8. Copy the total to line 81.



Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?
           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                         Current value of debtor’s
                                                                                                                                         interest
11. Accounts receivable

    11a. 90 days old or less:                                   _                                        =....... Î                  $
                                    face amount                     doubtful or uncollectible accounts

    11b. Over 90 days old:                                      _                                        =....... Î                  $
                                    face amount                     doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                  $
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments

13. Does the debtor own any investments?
           No. Go to Part 5.
           Yes. Fill in the information below.
                                                                                                            Valuation method             Current value of debtor’s
                                                                                                            used for current value       interest

14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
   14.1.                                                                                                                             $
   14.2.                                                                                                                             $




15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

   Name of entity:                                                                    % of ownership:
   15.1.                                                                                        %                                    $
   15.2.                                                                                        %                                    $


16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
   Describe:
   16.1.                                                                                                                             $
   16.2.                                                                                                                             $



17. Total of Part 4                                                                                                                  $
    Add lines 14 through 16. Copy the total to line 83.

Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                           page 2
                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
                Case 8:21-bk-10017-TA                Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                              Desc
Debtor          DGWB Ventures, LLC                   Main Document    Page 17Case
                                                                               ofnumber
                                                                                  62 (if known)
                Name




Part 5:     Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
          No. Go to Part 6.
          Yes. Fill in the information below.

     General description                            Date of the last     Net book value of    Valuation method used        Current value of
                                                    physical inventory   debtor's interest    for current value            debtor’s interest
                                                                         (Where available)
19. Raw materials
                                                                         $                                             $
                                                    MM / DD / YYYY

20. Work in progress
                                                                         $                                             $
                                                    MM / DD / YYYY

21. Finished goods, including goods held for resale
                                                                         $                                             $
                                                    MM / DD / YYYY

22. Other inventory or supplies
                                                                         $                                             $
                                                    MM / DD / YYYY


23. Total of Part 5                                                                                                    $
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
         No
          Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Book value                        Valuation method                        Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
        No
          Yes

Part 6:     Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
          No. Go to Part 7.

          Yes. Fill in the information below.

     General description                                                 Net book value of     Valuation method used       Current value of debtor’s
                                                                         debtor's interest     for current value           interest
                                                                         (Where available)
28. Crops—either planted or harvested
                                                                             $                                         $

29. Farm animals Examples: Livestock, poultry, farm-raised fish

                                                                             $                                         $

30. Farm machinery and equipment (Other than titled motor vehicles)

                                                                             $                                         $

31. Farm and fishing supplies, chemicals, and feed
                                                                        $                                              $
32. Other farming and fishing-related property not already listed in Part 6
                                                                        $                                              $
Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                              page 3
                                                                                                                            American LegalNet, Inc.
                                                                                                                            www.FormsWorkFlow.com
                Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                    Desc
Debtor          DGWB Ventures, LLC                      Main Document    Page 18Case
                                                                                  ofnumber
                                                                                     62 (if known)
                 Name




33. Total of Part 6.                                                                                                             $
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?

                No
                Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Book value $                     Valuation method                      Current value $

36. Is a depreciation schedule available for any of the property listed in Part 6?

          No
          Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes



Part 7:     Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

          No. Go to Part 8.
          Yes. Fill in the information below.


   General description                                                        Net book value of         Valuation method         Current value of debtor’s
                                                                              debtor's interest         used for current value   interest
                                                                              (Where available)

39. Office furniture
    Conference room tables, chairs, misc. furniture                            $                           Resale value          $        12,000.00
40. Office fixtures
    82 work stations with office chairs                                        $                           Resale value          $        16,400.00

41. Office equipment, including all computer equipment and
    communication systems equipment and software
    AV and server room equipment                                               $                           Resale value          $        12,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
   42.1                                                                        $                                                 $
   42.2                                                                        $                                                 $
   42.3                                                                        $                                                 $

43. Total of Part 7.
                                                                                                                                 $        40,400.00
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

          No
          Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes
Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                     page 4
                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                 Case 8:21-bk-10017-TA               Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                             Desc
Debtor           DGWB Ventures, LLC                  Main Document    Page 19Case
                                                                               ofnumber
                                                                                  62 (if known)
                 Name




Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?
          No. Go to Part 9.
          Yes. Fill in the information below.


   General description                                                     Net book value of   Valuation method used   Current value of
                                                                           debtor's interest   for current value       debtor’s interest
   Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
   HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

   47.1                                                                    $                                           $

   47.2                                                                    $                                           $
   47.3                                                                    $                                           $

   47.4                                                                    $                                           $


48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

   48.1                                                                    $                                           $

   48.2                                                                    $                                           $

49. Aircraft and accessories

   49.1                                                                    $                                           $
   49.2                                                                    $                                           $

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

                                                                           $                                           $


51. Total of Part 8.                                                                                                   $
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
           Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
        No
           Yes




Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                             page 5
                                                                                                                           American LegalNet, Inc.
                                                                                                                           www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                     Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                              Desc
 Debtor           DGWB Ventures, LLC                        Main Document    Page 20 ofnumber
                                                                                   Case 62 (if known)
                  Name




Part 9:      Real property

54. Does the debtor own or lease any real property?
          No. Go to Part 10.
          Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

     Description and location of property                   Nature and extent      Net book value of   Valuation method used    Current value of
     Include street address or other description such as    of debtor’s interest   debtor's interest   for current value        debtor’s interest
     Assessor Parcel Number (APN), and type of property     in property            (Where available)
     (for example, acreage, factory, warehouse, apartment
     or office building), if available.
     55.1 217  N Main St Santa Ana, CA 92701                   Fee, 100%           $                         Appraisal          $       7,300,000.00
          (including parking lots located at 210-
     55.2 220 N. Bush Street, Santa Ana, CA)                                       $                                            $

     55.3                                                                          $                                            $

     55.4                                                                          $                                            $

     55.5                                                                          $                                            $

     55.6                                                                          $                                            $


56. Total of Part 9.
                                                                                                                                $       7,300,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
            Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
            Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
          No. Go to Part 11.
          Yes. Fill in the information below.

      General description                                                          Net book value of   Valuation method         Current value of
                                                                                   debtor's interest   used for current value   debtor’s interest
                                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets
                                                                                   $                                            $
61. Internet domain names and websites
                                                                                   $                                            $
62. Licenses, franchises, and royalties
                                                                                   $                                            $

63. Customer lists, mailing lists, or other compilations
                                                                                   $                                            $
64. Other intangibles, or intellectual property
                                                                                   $                                            $
65. Goodwill
                                                                                   $                                            $

66. Total of Part 10.
                                                                                                                                    $
    Add lines 60 through 65. Copy the total to line 89.


Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                            page 6
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                        Desc
Debtor         DGWB Ventures, LLC                      Main Document    Page 21Case
                                                                                 ofnumber
                                                                                    62 (if known)
                Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
         No
         Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
          Yes. Fill in the information below.
                                                                                                                                        Current value of
                                                                                                                                        debtor’s interest
71. Notes receivable
    Description (include name of obligor)
                                                                                        –                                      =Î   $
                                                                    Total face amount       doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

    Description (for example, federal, state, local)

                                                                                                           Tax year                 $
                                                                                                           Tax year                 $
                                                                                                           Tax year                 $

73. Interests in insurance policies or annuities
                                                                                                                                    $

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
                                                                                                                                    $
    Nature of claim
    Amount requested                  $

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
                                                                                                                                    $
    Nature of claim
    Amount requested                  $

76. Trusts, equitable or future interests in property

                                                                                                                                        $
77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
    Judgment against DGWB, Inc.                                                                                                     $         582,861.00
    Stipulated, unfiled judgment against DGWB, Inc.                                                                                 $         250,000.00
78. Total of Part 11.
                                                                                                                                    $        832,681.00
    Add lines 71 through 77. Copy the total to line 90
79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
           No
           Yes
 Official Form 206A/B                                 Schedule A/B: Assets — Real and Personal Property                                              page 7
                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
                Case 8:21-bk-10017-TA                             Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                      Desc
Debtor           DGWB Ventures, LLC                               Main Document    Page 22 ofnumber
                                                                                         Case 62 (if known)
                 Name




Part 12:        Summary



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                            Current value of                       Current value
                                                                                                   personal property                      of real property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $      29,410.00

81. Deposits and prepayments. Copy line 9, Part 2.                                                    $      24,721.44

82. Accounts receivable. Copy line 12, Part 3.                                                        $


83. Investments. Copy line 17, Part 4.                                                                $

84. Inventory. Copy line 23, Part 5.                                                                  $

85. Farming and fishing-related assets. Copy line 33, Part 6.                                         $


86. Office furniture, fixtures, and equipment; and collectibles.                                      $      40,400.00
    Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $

88. Real property. Copy line 56, Part 9..................................................................................... Î            $    7,300,000

89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $

90. All other assets. Copy line 78, Part 11.                                                     + $        832,681.00

91. Total. Add lines 80 through 90 for each column.............................91a.                   $ 927,212.44               + 91b.   $   7,300,000.00




92. Total of all property on Schedule A/B. Lines 91a + 91b = 92..............................................................................................     $   8,227,212.44




Official Form 206A/B                                                     Schedule A/B: Assets — Real and Personal Property                                                   page 8

                                                                                                                                                                American LegalNet, Inc.
                                                                                                                                                                www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                           Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                 Desc
                                                                  Main Document    Page 23 of 62
  Fill in this information to identify the case:

  Debtor name     DGWB Ventures, LLC
  United States Bankruptcy Court for the:                    Central           District of         CA
                                                                                             (State)

  Case number (If known):                                                                                                                                     Check if this is an
                                                                                                                                                              amended filing
  Official Form 206D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
  Be as complete and accurate as possible.

 1.    Do any creditors have claims secured by debtor’s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.

  Part 1:        List Creditors Who Have Secured Claims
                                                                                                                                   Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
      secured claim, list the creditor separately for each claim.                                                                  Amount of claim         Value of collateral
                                                                                                                                   Do not deduct the value that supports this
                                                                                                                                   of collateral.          claim

2.1   Creditor’s name                                             Describe debtor’s property that is subject to a lien
       Citizens Business Bank                                     217 N. Main Street, Santa Ana, CA 92701                          $   2,032,781.56          $   7,300,000.00
       Creditor’s mailing address                                 (including parking lots located at 210-220
       701 North Haven Avenue                                     Bush Street, Santa Ana, CA)
       Ontario, CA 91764                                          Describe the lien
                                                                   Deed of Trust
       Creditor’s email address, if known                         Is the creditor an insider or related party?
                                                                       No
                                                                       Yes
       Date debt was incurred        2017                         Is anyone else liable on this claim?
                                                                       No
       Last 4 digits of account
       number                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                      0 2 1 3
       Do multiple creditors have an interest in the              As of the petition filing date, the claim is:
       same property?                                             Check all that apply.
           No                                                          Contingent
           Yes. Specify each creditor, including this creditor,        Unliquidated
              and its relative priority.
                                                                       Disputed




2.2   Creditor’s name                                             Describe debtor’s property that is subject to a lien
       Citizens Business Bank                                     217 N. Main Street, Santa Ana, CA 92701                          $   1,737,890.16          $   7,300,000.00
       Creditor’s mailing address                                 (including parking lots located at 210-220
       701 North Haven Avenue                                     Bush Street, Santa Ana, CA)
       Ontario, CA 91764                                          Describe the lien
                                                                   Deed of Trust
       Creditor’s email address, if known                         Is the creditor an insider or related party?
                                                                       No
       Date debt was incurred                2018                      Yes
       Last 4 digits of account                                   Is anyone else liable on this claim?
       number                         0 2 4 1                          No
                                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H).
       Do multiple creditors have an interest in the
                                                                  As of the petition filing date, the claim is:
       same property?
                                                                  Check all that apply.
           No                                                        Contingent
           Yes. Have you already specified the relative              Unliquidated
              priority?
                                                                     Disputed
              No. Specify each creditor, including this
                  creditor, and its relative priority.



                Yes. The relative priority of creditors is
                    specified on lines
 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                       $   4,785,639.02
       Page, if any.                                                                                                                                         page 1 of 3

                                                                                                                                                          American LegalNet, Inc.
                                                                                                                                                          www.FormsWorkFlow.com
      Official Form 206D                             Schedule D: Creditors Who Have Claims Secured by Property
                     Case 8:21-bk-10017-TA                      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                Desc
     Debtor            DGWB Ventures, LLC                       Main Document    Page 24Case
                                                                                          of number
                                                                                              62 (if known)
                       Name



                                                                                                                                Column A                   Column B
 Part 1:           Additional Page
                                                                                                                                Amount of claim             Value of collateral
                                                                                                                                Do not deduct the value     that supports this
                                                                                                                                of collateral.              claim
     Copy this page only if more space is needed. Continue numbering the lines sequentially from the
     previous page.

2.   3 Creditor’s name                                          Describe debtor’s property that is subject to a lien

        Citizens Business Bank                                  217 N. Main Street, Santa Ana, CA 92701
                                                                (including parking lots located at 210-220                      $   1,014,967.30             $   7,300,000.00
        Creditor’s mailing address
        701 North Haven Avenue                                  Bush Street, Santa Ana, CA)
        Ontario, CA 91764                                       Describe the lien
                                                                 Deed of Trust
       Creditor’s email address, if known                       Is the creditor an insider or related party?
                                                                    No
                                                                    Yes


       Date debt was incurred           2018                    Is anyone else liable on this claim?
                                                                    No
       Last 4 digits of account
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
       number                            0 1 9 1
       Do multiple creditors have an interest in the            As of the petition filing date, the claim is:
                                                                Check all that apply.
       same property?
              No                                                    Contingent
              Yes. Have you already specified the relative          Unliquidated
                  priority?                                         Disputed
                   No. Specify each creditor, including this
                       creditor, and its relative priority.




                   Yes. The relative priority of creditors is
                       specified on lines

2.     Creditor’s name                                          Describe debtor’s property that is subject to a lien




                                                                                                                                $                            $
        Creditor’s mailing address



                                                                Describe the lien


       Creditor’s email address, if known                       Is the creditor an insider or related party?
                                                                    No
                                                                    Yes
       Date debt was incurred                                   Is anyone else liable on this claim?
       Last 4 digits of account                                     No
       number                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H).
       Do multiple creditors have an interest in the            As of the petition filing date, the claim is:
       same property?                                           Check all that apply.
              No                                                    Contingent
              Yes. Have you already specified the relative          Unliquidated
                 priority?
                                                                    Disputed
                   No. Specify each creditor, including this
                       creditor, and its relative priority.




                   Yes. The relative priority of creditors is
                       specified on lines
                                                                                                                                                           page 2 of 3
                                                                                                                                                          American LegalNet, Inc.
                                                                                                                                                          www.FormsWorkFlow.com
     Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
              Case 8:21-bk-10017-TA                       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                             Desc
                                                          Main Document    Page 25 of 62
Debtor         DGWB Ventures, LLC                                                                      Case number (if known)
               Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                      On which line in Part 1       Last 4 digits of
         Name and address
                                                                                                                      did you enter the             account number
                                                                                                                      related creditor?             for this entity
    Integrated Lender Services
    2461 W. LaPalma Ave., Suite 120                                                                                   Line 2. 1-3
    Anaheim, CA 92801
    Orange County Treasurer-Tax Collector
    PO Box 4515                                                                                                       Line 2. 1-3
    Santa Ana, CA 92702-4515

                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.




                                                                                                                      Line 2.



                                                                                                                                                  page 3 of 3
                                                                                                                                                 American LegalNet, Inc.
                                                                                                                                                 www.FormsWorkFlow.com
Form 206D                           Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
                 Case 8:21-bk-10017-TA                 Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                Desc
    Fill in this information to identify the case:     Main Document    Page 26 of 62

   Debtor           DGWB Ventures, LLC
   United States Bankruptcy Court for the:        Central              District of   CA
                                                                                     (State)
   Case number
    (If known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing
  Official Form 206E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Part 1:         List All Creditors with PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
         No. Go to Part 2.
         Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                               Total claim       Priority amount
2.1 Priority creditor’s name and mailing address             As of the petition filing date, the claim is: $        unknown     $     unknown
                                                             Check all that apply.
     CA Franchise Tax Board
                                                                Contingent
     Attn: Bankruptcy BE MS A345                                Unliquidated
     PO Box 2952, Sacramento, CA 95812                          Disputed
     Date or dates debt was incurred                         Basis for the claim:
                                                            FOR NOTICE PURPOSES ONLY
    Last 4 digits of account
                                                             Is the claim subject to offset?
     number                                                       No
    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (    )

2.2 Priority creditor’s name and mailing address             As of the petition filing date, the claim is: $        unknown     $     unknown
                                                             Check all that apply.
     Internal Revenue Service
                                                                Contingent
     PO Box 7346                                                Unliquidated
     Philadelphia, PA 19101-7346                                Disputed
     Date or dates debt was incurred                         Basis for the claim:
                                                            FOR NOTICE PURPOSES ONLY
    Last 4 digits of account
                                                             Is the claim subject to offset?
     number                                                       No
    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (    )

2.3 Priority creditor’s name and mailing address             As of the petition filing date, the claim is: $       12,504.44    $    12,504.44
                                                             Check all that apply.
     Orange County Tax Collector
                                                                Contingent
     PO Box 4515                                                Unliquidated
     Santa Ana, CA 92702-4515                                   Disputed
     Date or dates debt was incurred                         Basis for the claim:
                                                            Property taxes
    Last 4 digits of account
                                                             Is the claim subject to offset?
     number
                                                                  No
    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (8)
                                                                                                                                        page 1 of 8

                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
  Official Form 206E/F                               Schedule E/F: Creditors Who Have Unsecured Claims
                 Case 8:21-bk-10017-TA
                  DGWB Ventures, LLC
                                                       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                              Desc
  Debtor
                  Name                                 Main Document    Page 27Case number (if known)
                                                                                of 62
 Part 1.      Additional Page


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.               Total claim    Priority amount



2.4     Priority creditor’s name and mailing address                                                      $         490.00   $      490.00
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
       Dylan Almendral                                        Contingent
       217 N. Main Street, Suite LL12                         Unliquidated
                                                              Disputed
       Santa Ana, CA 92701
       Date or dates debt was incurred                     Basis for the claim:
       2020                                              Secuity Deposits
        Last 4 digits of account
                                                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured          Yes
        claim: 11 U.S.C. § 507(a) (    )


2.5     Priority creditor’s name and mailing address                                                      $         511.50   $      511.50
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
       Eric Stoner                                            Contingent
       217 N. Main Street, Suite 113                          Unliquidated
                                                              Disputed
       Santa Ana, CA 92701
        Date or dates debt was incurred                    Basis for the claim:
       2019                                              Security Deposits
        Last 4 digits of account
                                                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured          Yes
        claim: 11 U.S.C. § 507(a) (    )

2.6     Priority creditor’s name and mailing address                                                      $         241.00   $      241.00
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
       Excelsus IT Consulting                                 Contingent
       217 N. Main Street, Suite 119                          Unliquidated
                                                              Disputed
       Santa Ana, CA 92701
        Date or dates debt was incurred                    Basis for the claim:
       2017                                              Security Deposit
        Last 4 digits of account                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured          Yes
        claim: 11 U.S.C. § 507(a) (    )

2.7     Priority creditor’s name and mailing address                                                      $         175.00   $      175.00
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
       Grant Kobayashi                                        Contingent
       217 N. Main Street, Suite LL13                         Unliquidated
       Santa Ana, CA 92701                                    Disputed

        Date or dates debt was incurred                    Basis for the claim:
       2020                                              Security Deposit
        Last 4 digits of account
                                                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured
                                                               Yes
        claim: 11 U.S.C. § 507(a) (    )
                                                                                                                                 page 2 of 8

                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FormsWorkFlow.com
      Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims
                 Case 8:21-bk-10017-TA
                  DGWB Ventures, LLC
                                                       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                               Desc
     Debtor
                  Name                                 Main Document    Page 28Case number (if known)
                                                                                of 62
 Part 1.       Additional Page


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.               Total claim     Priority amount



2.8     Priority creditor’s name and mailing address                                                      $        1,800.00   $     1,800.00
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
        Hydrology Group, Inc.                                 Contingent
        217 N. Main Street, Suite 116                         Unliquidated
                                                              Disputed
        Santa Ana, CA 92701
        Date or dates debt was incurred                    Basis for the claim:
        2020                                             Security Deposit
        Last 4 digits of account
                                                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured          Yes
        claim: 11 U.S.C. § 507(a) (    )


2.9     Priority creditor’s name and mailing address                                                      $         600.00    $      600.00
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
        Luke Williams                                         Contingent
        217 N. Main Street, Suite LL26                        Unliquidated
                                                              Disputed
        Santa Ana, CA 92701
        Date or dates debt was incurred                    Basis for the claim:
        2021                                             Security Deposit SHQGLQJ
        Last 4 digits of account
                                                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured          Yes
        claim: 11 U.S.C. § 507(a) (    )

2.      Priority creditor’s name and mailing address                                                      $                   $
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed

        Date or dates debt was incurred                    Basis for the claim:


        Last 4 digits of account                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured          Yes
        claim: 11 U.S.C. § 507(a) (    )

2.      Priority creditor’s name and mailing address                                                      $                   $
                                                          As of the petition filing date, the claim is:
                                                          Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed

        Date or dates debt was incurred                    Basis for the claim:


        Last 4 digits of account
                                                          Is the claim subject to offset?
        number                                                 No
        Specify Code subsection of PRIORITY unsecured
                                                               Yes
        claim: 11 U.S.C. § 507(a) (    )
                                                                                                                                  page 3 of 8

                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
      Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims
               Case 8:21-bk-10017-TA
                DGWB Ventures, LLC
                                                        Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
  Debtor
                 Name                                   Main Document    Page 29Case number (if known)
                                                                                 of 62
 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

  3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
      unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                                 Amount of claim

3.1   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:   $              2,314.80
                                                                             Check all that apply.
       Angel Zaldivar
                                                                                 Contingent
       10605 Western Avenue                                                      Unliquidated
                                                                                 Disputed
       Stanton, CA 90680
                                                                             Basis for the claim:    Trade
      Date or dates debt was incurred            2020                        Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes

3.2
      Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:   $                77.34
                                                                             Check all that apply.
       AT&T Elevator
                                                                                 Contingent
       PO Box 5025                                                               Unliquidated
                                                                                 Disputed
       Carol Stream, IL 60197-5025
                                                                             Basis for the claim:    Trade/utility
      Date or dates debt was incurred            2020                        Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes
3.3                                                                                                                                          144.72
      Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:   $
                                                                             Check all that apply.
       AT&T Internet
                                                                                 Contingent
       PO Box 537104                                                             Unliquidated
       Atlanta, GA 30353                                                         Disputed
                                                                             Basis for the claim:    Trade/Internet
      Date or dates debt was incurred            2020                        Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes

3.4                                                                                                                                        45,250.00
      Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:   $
                                                                             Check all that apply.
       Avalon Financial Group Inc.
                                                                                 Contingent
       1075 N. Coast Hwy                                                         Unliquidated
                                                                                 Disputed
       Laguna Beach, CA 92651
                                                                             Basis for the claim:    Consulting
      Date or dates debt was incurred            2020                        Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes
3.5   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:   $               250.89
                                                                             Check all that apply.
       Bay Alarm
                                                                                 Contingent
       1590 S. Lewis Street                                                      Unliquidated
       Anaheim, CA 92805                                                         Disputed
                                                                             Basis for the claim:    Trade/service
      Date or dates debt was incurred            2020                        Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes
3.6   Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:   $               448.97
                                                                             Check all that apply.
       City of Santa Ana Water
                                                                                 Contingent
       20 Civic Center Plaza, PO Box 1964                                        Unliquidated
       Santa Ana, CA 92702                                                      Disputed
                                                                             Basis for the claim:    Utility
      Date or dates debt was incurred            2020                        Is the claim subject to offset?
                                                                                 No
      Last 4 digits of account number
                                                                                 Yes
                                                                                                                                            page 4 of 8
                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
      Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims
                Case 8:21-bk-10017-TA
                 DGWB Ventures, LLC
                                                     Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                  Desc
  Debtor
                  Name                               Main Document    Page 30Case number (if known)
                                                                              of 62
 Part 2:       Additional Page


   Copy this page only if more space is needed. Continue numbering the lines sequentially from the                      Amount of claim
   previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.7     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:   $            unknown
                                                                    Check all that apply.
        EnviroCare Pest Management
                                                                        Contingent
                                                                        Unliquidated
        318 W. Katella Avenue, Suite B                                  Disputed
                                                                        Liquidated and neither contingent nor
        Orange, CA 92867                                                disputed
                                                                    Basis for the claim:    Trade/service

        Date or dates debt was incurred               2020          Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number                                 Yes


3.8     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:   $            unknown
                                                                    Check all that apply.
        Fire Safety                                                     Contingent
                                                                        Unliquidated
        1170 E. Fruit Street                                            Disputed
        Santa Ana, CA 92701
                                                                    Basis for the claim:    Trade/service
        Date or dates debt was incurred               2020          Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number                                 Yes


3.9     Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:   $              129.60
                                                                    Check all that apply.
        GMS Elevator                                                    Contingent
                                                                        Unliquidated
        401 Borrego Court                                               Disputed
        San Dimas, CA 91773
                                                                    Basis for the claim:    Trade/service
        Date or dates debt was incurred               2020          Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes

3.10 Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:   $              350.00
                                                                    Check all that apply.
        Hall & Co. CPA and Consultants, Inc.                            Contingent
                                                                        Unliquidated
        111 Pacifica, Suite 300                                         Disputed
        Irvine, CA 92618
                                                                    Basis for the claim: Professional services

        Date or dates debt was incurred               2020          Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes



3.11    Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:   $             2,012.40
                                                                    Check all that apply.
        SoCal Edison                                                    Contingent
                                                                        Unliquidated
        PO Box 300                                                      Disputed
        Rosemead, CA 91771
                                                                    Basis for the claim:    Utility
        Date or dates debt was incurred               2020          Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number
                                                                        Yes

                                                                                                                                  page 5 of 8


                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                Case 8:21-bk-10017-TA
                 DGWB Ventures, LLC
                                                     Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                    Desc
     Debtor
                  Name                               Main Document    Page 31Case number (if known)
                                                                              of 62
 Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                      Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.12    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:   $            12,500.00
                                                                      Check all that apply.
        SVA Architects, Inc.
                                                                          Contingent
                                                                          Unliquidated
        6 Hutton Centre Drive, Suite 1150                                 Disputed
                                                                          Liquidated and neither contingent nor
        Santa Ana, CA 92707                                               disputed
                                                                      Basis for the claim:    Trade/services

        Date or dates debt was incurred               2020            Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.13    Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:   $              274.68
                                                                      Check all that apply.
        Waste Mangement                                                   Contingent
                                                                          Unliquidated
        PO Box 43530                                                      Disputed
        Phoenix, AZ 85127
                                                                      Basis for the claim:    Utility
        Date or dates debt was incurred               2020            Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number                                   Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:   $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:   $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes



3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:   $
                                                                      Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                          No
        Last 4 digits of account number
                                                                          Yes

                                                                                                                                    page 6 of 8

                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                 Case 8:21-bk-10017-TA
                  DGWB Ventures, LLC
                                                           Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
  Debtor
                   Name                                    Main Document    Page 32Case number (if known)
                                                                                    of 62

  Part 3:          List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
      assignees of claims listed above, and attorneys for unsecured creditors.
      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



           Name and mailing address                                                           On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                              related creditor (if any) listed?                account number, if
                                                                                                                                               any

4.1.                                                                                          Line
                                                                                                     Not listed. Explain


4.2.                                                                                          Line

                                                                                                     Not listed. Explain


4.3.                                                                                          Line

                                                                                                     Not listed. Explain


4.4.                                                                                          Line

                                                                                                     Not listed. Explain


41.                                                                                           Line

                                                                                                     Not listed. Explain


4.5.                                                                                          Line

                                                                                                     Not listed. Explain


4.6                                                                                           Line
                                                                                                     Not listed. Explain



4.7.                                                                                          Line
                                                                                                     Not listed. Explain



4.8.                                                                                          Line
                                                                                                     Not listed. Explain



4.9.                                                                                          Line
                                                                                                     Not listed. Explain


4.10.                                                                                         Line

                                                                                                     Not listed. Explain


4.11.
                                                                                              Line

                                                                                                     Not listed. Explain


                                                                                                                                             page 7 of 8


                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
       Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims
             Case 8:21-bk-10017-TA
          DGWB Ventures, LLC
                                              Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                       Desc
 Debtor
               Name                           Main Document    Page 33Case number (if known)
                                                                       of 62

Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                     Total of claim amounts



5a. Total claims from Part 1                                                               5a.       $        16,321.94



5b. Total claims from Part 2                                                               5b.   +   $        63,753.40



5c. Total of Parts 1 and 2                                                                 5c        $         80,075.34
    Lines 5a + 5b = 5c.




                                                                                                                page 8 of 8


                                                                                                              American LegalNet, Inc.
                                                                                                              www.FormsWorkFlow.com
   Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims
              Case 8:21-bk-10017-TA                    Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
                                                       Main Document    Page 34 of 62
 Fill in this information to identify the case:

 Debtor name    DGWB Ventures, LLC

 United States Bankruptcy Court for the:        Central             District of        CA
                                                                                  (State)
 Case number (If known):                                             Chapter           11


                                                                                                                                           Check if this is an
                                                                                                                                           amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                                 State the name and mailing address for all other parties with
                                                                                            whom the debtor has an executory contract or unexpired lease


         State what the contract or        Real property lease - office space               Eric Stoner
 2.1     lease is for and the nature
         of the debtor’s interest          Debtor is lessor                                 217 N. Main Street, Suite 113
                                                                                            Santa Ana, CA 92701
         State the term remaining          month-to-month
         List the contract number of
         any government contract


         State what the contract or        Real property lease - office space               Eric Stoner
 2.2     lease is for and the nature
         of the debtor’s interest
                                           Debtor is lessor                                 217 N. Main Street, Suite 124
                                                                                            Santa Ana, CA 92701
         State the term remaining          month-to-month
         List the contract number of
         any government contract


         State what the contract or        Real property lease - office space               Excelsus IT Consulting
 2.3     lease is for and the nature
         of the debtor’s interest          Debtor is lessor                                 217 N. Main Street, Suite 119
                                                                                            Santa Ana, CA 92701
         State the term remaining          month-to-month
         List the contract number of
         any government contract


         State what the contract or        Real property lease - office space               Hydrology Group, Inc.
 2.4     lease is for and the nature
         of the debtor’s interest          Debtors is lessor                                217 N. Main Street, Suite 116
                                                                                            Santa Ana, CA 92701
         State the term remaining          month-to-month
         List the contract number of
         any government contract


         State what the contract or        Real property lease - office space               Dylan Almendral
         lease is for and the nature
 2.5
         of the debtor’s interest
                                           Debtor is lessor                                 217 N. Main Street, Suite LL12
                                           month-to-month                                   Santa Ana, CA 92701
         State the term remaining
         List the contract number of
         any government contract

                                                                                                                                              page 1 of 2

                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases
              Case 8:21-bk-10017-TA               Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                              Desc
                                                  Main Document    Page 35 of 62
Debtor          DGWB Ventures, LLC                                                     Case number (if known)
                Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease


          State what the contract or    Real property lease - office space       Dylan Almendral
 2.6      lease is for and the nature
          of the debtor’s interest      Debtor is lessor                         217 N. Main Street, Suite LL16
                                                                                 Santa Ana, CA 92701
         State the term remaining       month-to-month
          List the contract number of
          any government contract


          State what the contract or    Real property lease - office space       Grant Kobayashi
          lease is for and the nature
 2.7                                    Debtor is lessor                         217 N. Main Street, Suite LL13
          of the debtor’s interest
                                                                                 Santa Ana, CA 92701
         State the term remaining       month-to-month
          List the contract number of
          any government contract


          State what the contract or    Real property lease - cell tower         New Cingular Wireless PCS/AT&T Mobility Corp.
          lease is for and the nature
 2.8                                    Debtor is lessor                         575 Morosgo Drive NE
          of the debtor’s interest
                                                                                 Atlanta, GA 30324
         State the term remaining       9/30/2021, with extension options
          List the contract number of
          any government contract


          State what the contract or
                                        Real property lease - office space       Luke Williams
 2.9      lease is for and the nature
          of the debtor’s interest
                                        Debtor is lessor                         217 N. Main Street, Suite LL26
                                        begins 1/22/21, then month-to-           Santa Ana, CA 92701
         State the term remaining       month
          List the contract number of
          any government contract


          State what the contract or    Contract - Parking Management            SP Plus Corporation
 2.10     lease is for and the nature
          of the debtor’s interest      Debtor is counterparty                   200 East Randolph Street, Suite 7700
                                                                                 Chicago, IL 60601
         State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2.11     lease is for and the nature
          of the debtor’s interest

         State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2.       lease is for and the nature
          of the debtor’s interest

         State the term remaining
          List the contract number of
          any government contract
                                                                                                                                page 2 of 2
                                                                                                                      American LegalNet, Inc.
                                                                                                                      www.FormsWorkFlow.com
  Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases
            Case 8:21-bk-10017-TA                     Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
                                                      Main Document    Page 36 of 62
 Fill in this information to identify the case:

 Debtor name   DGWB Ventures, LLC

 United States Bankruptcy Court for the:         Central            District of         CA
                                                                                  (State)
 Case number (If known):



                                                                                                                                           Check if this is an
                                                                                                                                           amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                    12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
         Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
    creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
    schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

       Column 1: Codebtor                                                                               Column 2: Creditor

          Name                        Mailing address                                                  Name                                Check all schedules
                                                                                                                                           that apply:

 2.1   DGWB, Inc.                      Attn: Michael Weisman                                            Citizens Business Bank                 D
                                       Street                                                                                                  E/F
                                       400 Spectrum Center Drive, Suite 1900                                                                   G
                                       Irvine         CA              92618
                                       City                      State                      ZIP Code

        Michael Brandt Weisman
        Dana Leigh Johnson
 2.2    Weisman                        Trustees of the Weisman Family Trust dated April 12, 2000        Citizens Business Bank                 D
                                       Street                                                                                                  E/F
                                       12345 Singing Wood Drive                                                                                G
                                       Santa Ana       CA                           92705
                                       City                      State                      ZIP Code



 2.3    Michael Weisman                12345 Singing Wood Drive                                         Citizens Business Bank                 D
                                       Street                                                                                                  E/F
                                                                                                                                               G
                                       Santa Ana            CA                      92705
                                       City                      State                      ZIP Code


 2.4   Jimmy Smith                     13 Morning Mist                                                  Citizens Business Bank                 D
                                       Street                                                                                                  E/F
                                                                                                                                               G
                                       Irvine               CA                      92603
                                       City                      State                      ZIP Code

 2.5   Edward Collins                  46 Glen Echo                                                     Citizens Business Bank                 D
                                       Street                                                                                                  E/F
                                                                                                                                               G
                                       Trabuco Canyon CA                            92679
                                       City                      State                      ZIP Code


 2.6   Jon Gothold                                                                                      Citizens Business Bank                 D
                                       Street                                                                                                  E/F
                                       1107 West Riviera Drive                                                                                 G
                                       Santa Ana       CA                           92706
                                       City                      State                      ZIP Code
                                                                                                                                              page 1 of 2
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
Official Form 206H                                             Schedule H: Codebtors
               Case 8:21-bk-10017-TA                Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                 Desc
               DGWB Ventures, LLC
                                                    Main Document    Page 37 of 62
Debtor                                                                                     Case number (if known)
               Name




            Additional Page if Debtor Has More Codebtors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                         Column 2: Creditor

                                                                                                                               Check all schedules
            Name                  Mailing address                                                  Name                        that apply:

                                  Trustee of the Survivor's Trust Share of the Gothold Family
2.7
          Jon Gothold             Trust, Dated May 24, 2001                                         Citizens Business Bank         D
                                  Street                                                                                           E/F
                                  1107 West Riviera Drive                                                                          G
                                  Santa Ana      CA                    92706
                                   City                     State             ZIP Code

                                  Trustee of the Family Trust Share of the Gothold
2.8
          Jon Gothold             Family Trust, Dated May 24, 2001                                  Citizens Business Bank         D
                                  Street                                                                                           E/F
                                  1107 West Riviera Drive                                                                          G
                                  Santa Ana     CA                     92706
                                   City                     State             ZIP Code

2.
                                                                                                                                   D
                                  Street                                                                                           E/F
                                                                                                                                   G

                                   City                     State             ZIP Code


2.
                                                                                                                                   D
                                  Street                                                                                           E/F
                                                                                                                                   G

                                   City                     State             ZIP Code

2.
                                                                                                                                   D
                                  Street                                                                                           E/F
                                                                                                                                   G

                                   City                     State             ZIP Code

2.
                                                                                                                                   D
                                  Street                                                                                           E/F
                                                                                                                                   G

                                   City                     State             ZIP Code


2.
                                                                                                                                   D
                                  Street                                                                                           E/F
                                                                                                                                   G

                                   City                     State             ZIP Code

2.
                                                                                                                                   D
                                  Street                                                                                           E/F
                                                                                                                                   G

                                   City                     State             ZIP Code



                                                                                                                               page 2 of 2

                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FormsWorkFlow.com
 Official Form 206H                                     Schedule H: Codebtors
    Case 8:21-bk-10017-TA                               Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                            Desc
                                                        Main Document    Page 38 of 62
                  


 2$: :             ;*36/2;  ;
    !2:    23/: .'49:"7-:"(:3:  *3.
                                                       ;; /2,5:": : ;
                                                                                     ;  ;
                                                                                    
 0: 8):




                       
                                                                                                       ³
%t³dtNd¦eN¢Ao³©bv³d³A¢bvd®QN³v³AG³vt³FbAoV³vV³A³tvt dtNd§dN¢Ao³NQDv³¢Gb³A³A³GvzvAdvt³v³zAtQbdz³q¢³d_t³AtN³¢Dqd³
bf³Vv³Vv³bQ³GbQN¢oQ³vV³AQ¡³AtN³odADdoiQ³ At¬³vbQ³NvG¢qQt³bA³Q}¢dQ³A³NQGoA dvt³bA³2³tv³2tGp¢NQN³3t³bQ³NvG¢qQt³
AtN³At¬³AqQtNqQt¡³vV³bvQ³NvG¢qQt¡³?bf³Vv³q¢³AQ³bQ³dtNf§dN¢Ao³zvfdvt³v³ToAfvtbfz³v³bQ³NQDv³bQ³fNQtf­³vV³bQ³
NvG¢qQt³AtN³bQ³NAQ³)Atm¢zG¬³;¢oQ³ ³AtN³!³

@%;848/³ )Atm¥zI­³YC¢N³f³A³Qfv¢³GfqQ³7Amft`³A³ZoT³CQqQt ³GvtITCoft`³zvzT­ ³v³vDftft`³qvtQ¬³v³zvzQ¬³D¬³^¢N³ft³
+**5$+*<:$6<<*&.8-5;<4<*<.48(5<ft³!*4<8-<5+<    <+.<$)-.$4+*)*5<".<8-<5+< <;2<+.<+5#< <<°°³  < <
  <*<  <


                             




              5³Br³cR³|RiORu ³BuwcR³w\HR ³w³Bu³B£cwl¯RO³BaRu³wW³cR³HwBgwu#³B³rRrER³w³Bu³B£cw¯RO³BaRu³wW³R³{BuRci{$³w³
              BuwcR³ iuOi¨iO£Bp³ Rgua³B³B³R{RRuB¨R³wW³R³OREw³gu³g³HBR³

             2³cB¨R³R«BriuRO³R³iuWwrBgwu³gu³cR³OwH£rRu³HcRHnRO³ERpwª³BuO³ 5³cB¨R³B³RBwuBEpR³ERpiRW³cB³cR³huXwrB wu³i³£R³BuO³HwRH"³

             ±³ $.)(6)X NN)ON)!X!8'XH98!6X@;=)KX9\HkBp³-wr³(*³

             %.)'S6)XX >*'39IX9X!T)X 6!/7NX<SJ¤P³"WXF=)LX9\HiBp³-w³³
             %.)'S6)X C3<X9X!UX8N+SCX 6!07NX9[gHiBo³-w³,-³
             ±³ %.)'S6)X XV,SR9MX 98PA%PNX!8'X8)V=1DX6SBS³9]HiBp³-y³0³
             ±³ &.)'S6)X X')#Q:JX:]KBp³.wq³1³
             ²³ =¤ssB³9-X&S³!8'X!"1641)NX-9>X988'0T1'S!6NX:]HiBp³.wr³>£r³

             'rRuORO³%.)'S6)XX X
              .!=P)>XX9>X     .!=P)>XX !N)N X2NPX9-X ?*'59HX.9X!T)XP.)XX!E)NPX8N+SB'X 6!17NX!8'X GX9PX8N1')>NX 9\LBp³-wr³³
                                                                           +.,+/3;+8*/2"#,;233)*3;233)*3;+;.'3;22;
             ²³ 9cR³Ox£rRu³B³R~£jR³B³ORHpBAiwu³                7/$$3$+*;+;/$3+.;)30%9;($23;+;-6$5;26.$5;"+&02;




             +«SMU³wu³       
                                     :



                                                                         +*; 123;+4+';
                                                                          +!2:!:

                                                                         *!/;+ ; 3+/;
                                                                         &6#:%:*6"!1':2":2"*:


 9]HiBp³.wr³³                                '/5%+*<*/<*'7<+<183< +0<+**$9$8'<5,4<
               Case 8:21-bk-10017-TA                     Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                          Desc
                                                         Main Document    Page 39 of 62

Fill in this information to identify the case:

Debtor name    DGWB Ventures, LLC
United States Bankruptcy Court for the: Central                        District of   CA
                                                                                 (State)
Case number (If known):



                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                             04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


   Part 1:           Income


   1. Gross revenue from business

           None

                                                                                                                                           Gross revenue
                Identify the beginning and ending dates of the debtor’s fiscal year, which             Sources of revenue
                                                                                                                                           (before deductions and
                may be a calendar year                                                                 Check all that apply
                                                                                                                                           exclusions)


              From the beginning of the                                                                     Operating a business
              fiscal year to filing date:      From01/01/2021 to                 Filing date                Other   rents from property    $   7,080.85
                                                     MM / DD / YYYY

              For prior year:
                                               From01/01/2020 to                 12/31/2020                 Operating a business           $ 109,862.06
                                                     MM / DD / YYYY                  MM / DD / YYYY                 rents and parking
                                                                                                            Other   from property

              For the year before that:        From07/01/2019 to                 12/31/2019                 Operating a business
                                                     MM / DD / YYYY                  MM / DD / YYYY
                                                                                                            Other   rents from property    $   32,369.00


   2. Non-business revenue
       Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
       from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None

                                                                                                       Description of sources of revenue
                                                                                                                                           Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

               From the beginning of the
               fiscal year to filing date:     From                     to       Filing date                                               $
                                                      MM / DD / YYYY


               For prior year:                 From                     to
                                                      MM / DD / YYYY             MM / DD / YYYY
                                                                                                                                           $



               For the year before that:       From                     to
                                                      MM / DD / YYYY                  MM / DD / YYYY
                                                                                                                                           $




  Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
              Case 8:21-bk-10017-TA                  Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                Desc
                                                     Main Document    Page 40 of 62
Debtor     DGWB Ventures, LLC                                                                Case number (if known)
            Name




 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None

                                                                                                            Reasons for payment or transfer
          Creditor’s name and address                          Dates         Total amount or value
                                                                                                            Check all that apply
   3.1.
           Clarke Marine Insurance                           12/16/2020         $12,217.00                            Secured debt
           Creditor’s name
                                                                                                                      Unsecured loan repayments
           245 Fischer Avenue
           Street                                                                                                     Suppliers or vendors
           Suite D8                                                                                                   Services
           Costa Mesa        CA          92626
           City                 State            ZIP Code
                                                                                                                      Other   Insurance
   3.2.
           County of Orange Tax Collector                    12/5/2020          $12,504.44                            Secured debt
           Creditor’s name
                                                                                                                      Unsecured loan repayments
           500 S. Main Street
           Street                                                                                                     Suppliers or vendors
           Suite 103                                                                                                  Services
           Orange            CA          92868
           City                 State            ZIP Code
                                                                                                                      Other   Property Taxes

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
    general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
    the debtor. 11 U.S.C. § 101(31).

          None

           Insider’s name and address                         Dates          Total amount or value         Reasons for payment or transfer

   4.1.
                                                                            $
           Insider’s name


           Street




           City                State             ZIP Code


           Relationship to debtor



   4.2.
                                                                            $
           Insider’s name


           Street




           City                State             ZIP Code


           Relationship to debtor




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
                                                                                                                                             American LegalNet, Inc.
                                                                                                                                             www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                               Desc
                                                       Main Document    Page 41 of 62
Debtor      DGWB Ventures, LLC                                                                       Case number (if known)
              Name




 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None
           Creditor’s name and address                          Description of the property                                    Date                  Value of property
    5.1.

                                                                                                                                                     $
           Creditor’s name


           Street




           City                 State            ZIP Code
    5.2.

                                                                                                                                                     $
           Creditor’s name


           Street




           City                 State            ZIP Code

 6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.

           None
                                                                                                                               Date action was
            Creditor’s name and address                           Description of the action creditor took                                                Amount
                                                                                                                               taken

                                                                                                                                                    $
            Creditor’s name


            Street


                                                                 Last 4 digits of account number: XXXX–
            City                State             ZIP Code

 Part 3:          Legal Actions or Assignments
 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

           None
            Case title                               Nature of case                            Court or agency’s name and address                   Status of case

    7.1.
            DGWB Ventures, LLC v.                                                                                                                         Pending
            DGWB, Inc., et al.                       Breach of Contract                       Orange County Superior Court                                 On appeal
                                                                                              Name

            Case number
                                                                                              700 Civic Center Drive West                                  Concluded
                                                                                              Street



            30-2019-01062698                                                                  Santa Ana              CA        92701
                                                                                              City                     State           ZIP Code


            Case title                                                                         Court or agency’s name and address

    7.2.                                                                                                                                                  Pending
                                                                                              Name                                                         On appeal
            Case number
                                                                                              Street                                                       Concluded



                                                                                              City                     State           ZIP Code

Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
                                                                                                                                              American LegalNet, Inc.
                                                                                                                                              www.FormsWorkFlow.com
                   Case 8:21-bk-10017-TA                  Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                          Desc
                                                          Main Document    Page 42 of 62
Debtor       DGWB Ventures, LLC                                                                  Case number (if known)
               Name




 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
         None

             Custodian’s name and address                         Description of the property                      Value

                                                                                                                    $
             Custodian’s name
                                                                 Case title                                         Court name and address
              Street


                                                                                                                  Name
                                                                 Case number
              City                   State         ZIP Code                                                       Street



                                                                 Date of order or assignment
                                                                                                                  City                  State                   ZIP Code



 Part 4:           Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
    of the gifts to that recipient is less than $1,000
         None
             Recipient’s name and address                          Description of the gifts or contributions                  Dates given               Value


     9.1.                                                                                                                                           $
            Recipient’s name


            Street




            City                    State          ZIP Code


             Recipient’s relationship to debtor




     9.2.                                                                                                                                           $
            Recipient’s name


            Street




            City                    State          ZIP Code

             Recipient’s relationship to debtor




 Part 5:           Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
          None

             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss          Value of property
             occurred                                            If you have received payments to cover the loss, for                              lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


                                                                                                                                                    $


Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4

                                                                                                                                            American LegalNet, Inc.
                                                                                                                                            www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                  Desc
                                                          Main Document    Page 43 of 62
Debtor     DGWB Ventures, LLC                                                                  Case number (if known)
             Name




 Part 6:      Certain Payments or Transfers
 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

           None
                                                                                                                                           Total amount or
           Who was paid or who received the transfer?           If not money, describe any property transferred         Dates
                                                                                                                                           value

   11.1.   Snell & Wilmer L.L.P.
                                                                                                                        12/28/2020          $ $150,000
           Address

           600 Anton Blvd., Suite 1400
           Street


           Costa Mesa         CA             92626
           City                      State           ZIP Code

           Email or website address

            swlaw.com
           Who made the payment, if not debtor?

           Jon Gothold


                                                                                                                                           Total amount or
           Who was paid or who received the transfer?           If not money, describe any property transferred         Dates
                                                                                                                                           value

   11.2.
                                                                                                                                            $
           Address


           Street




           City                  State               ZIP Code
           Email or website address



           Who made the payment, if not debtor?




 12. Self-settled trusts of which the debtor is a beneficiary

    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
    a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None

                                                                                                                        Dates transfers     Total amount or
           Name of trust or device                               Describe any property transferred
                                                                                                                        were made           value


                                                                                                                                             $

            Trustee




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 5

                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                           Desc
                                                       Main Document    Page 44 of 62
Debtor     DGWB Ventures, LLC                                                                  Case number (if known)
             Name




 13. Transfers not already listed on this statement
     List any transfers of money or other propertyۛby sale, trade, or any other means-made by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


           None


                                                              Description of property transferred or payments received    Date transfer         Total amount or
           Who received transfer?
                                                              or debts paid in exchange                                   was made              value



   13.1.                                                                                                                                          $

           Address


           Street




           City                        State     ZIP Code


            Relationship to debtor




            Who received transfer?
                                                                                                                                                  $

   13.2.


            Address


           Street




           City                        State     ZIP Code


            Relationship to debtor




 Part 7:      Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

           Does not apply

              Address                                                                                            Dates of occupancy


   14.1.   217 N. Main Street                                                                                     From     2/1/2000             To    7/25/2019
            Street
           Suite 200
           Santa Ana                              CA           92701
           City                                             State          ZIP Code


   14.2.                                                                                                          From                          To
            Street




           City                                             State          ZIP Code

Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6

                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                          Desc
                                                          Main Document    Page 45 of 62
Debtor      DGWB Ventures, LLC                                                                    Case number (if known)
                 Name




  Part 8:          Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:

     ۛ diagnosing or treating injury, deformity, or disease, or
     ۛ providing any surgical, psychiatric, drug treatment, or obstetric care?
           No. Go to Part 9.
           Yes. Fill in the information below.

                                                                                                                                            If debtor provides meals
                                                               Nature of the business operation, including type of services the
            Facility name and address                                                                                                       and housing, number of
                                                               debtor provides
                                                                                                                                            patients in debtor’s care


   15.1.
            Facility name



            Street
                                                              Location where patient records are maintained (if different from facility
                                                                                                                                            How are records kept?
                                                              address). If electronic, identify any service provider.
                                                                                                                                            Check all that apply:

            City                     State     ZIP Code                                                                                         Electronically
                                                                                                                                                Paper

                                                                                                                                           If debtor provides meals
                                                               Nature of the business operation, including type of services the
            Facility name and address                                                                                                      and housing, number of
                                                               debtor provides
                                                                                                                                           patients in debtor’s care


   15.2.
            Facility name



            Street                                                                                                                          How are records kept?
                                                              Location where patient records are maintained (if different from facility
                                                              address). If electronic, identify any service provider.
                                                                                                                                            Check all that apply:

            City                     State     ZIP Code                                                                                         Electronically
                                                                                                                                                Paper

  Part 9:            Personally Identifiable Information
 16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.
                Does the debtor have a privacy policy about that information?
                        No

                         Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                        No. Go to Part 10.
                        Yes. Fill in below:
                         Name of plan                                                                             Employer identification number of the plan

                                                                                                                 EIN:            -
                        Has the plan been terminated?

                             No
                             Yes

Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
                                                                                                                                            American LegalNet, Inc.
                                                                                                                                            www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                    Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
                                                        Main Document    Page 46 of 62
Debtor      DGWB Ventures, LLC                                                                 Case number (if known)
             Name




 Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

            None

            Financial institution name and address         Last 4 digits of account        Type of account              Date account was        Last balance
                                                           number                                                       closed, sold, moved,    before closing or
                                                                                                                        or transferred          transfer

   18.1.    Citizens Business Bank                         XXXX–    0522                         Checking               8/6/2020                  $ 6,529.12
            Name
                                                                                                 Savings
            PO Box 3938
            Street                                                                               Money market

                                                                                                 Brokerage
            Ontario             CA        91761
            City                 State       ZIP Code
                                                                                                 Other


   18.2.                                                   XXXX–                                 Checking                                         $
            Name
                                                                                                 Savings
            Street
                                                                                                 Money market

                                                                                                 Brokerage
            City                 State       ZIP Code
                                                                                                 Other

 19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.

            None
                                                                                                                                                       Does debtor
             Depository institution name and address         Names of anyone with access to it           Description of the contents
                                                                                                                                                       still have it?


                                                                                                                                                            No
            Name
                                                                                                                                                            Yes
            Street



                                                            Address
            City                State        ZIP Code




 20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

           None
                                                                                                                                                       Does debtor
             Facility name and address                       Names of anyone with access to it           Description of the contents
                                                                                                                                                       still have it?
                                                                                                                                                            No
            Name                                                                                                                                            Yes

            Street



                                                            Address
            City                State        ZIP Code




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
              Case 8:21-bk-10017-TA                    Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                     Desc
                                                       Main Document    Page 47 of 62
Debtor    DGWB Ventures, LLC                                                                 Case number (if known)
            Name




 Part 11:         Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

         None
          Owner’s name and address                           Location of the property              Description of the property                    Value


          Eric Stoner                                        Debtor's business checking             Tenant secuirty deposit                       $   480.00
          Name
                                                             account                                and last month's rent
          217 N. Main Street
          Street

          Suite 113
          Santa Ana          CA        92701
            City             State         ZIP Code



 Part 12:         Details About Environmental Information


 For the purpose of Part 12, the following definitions apply:
  Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
  Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.
  Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant,
   contaminant, or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

         No
         Yes. Provide details below.
          Case title                                   Court or agency name and address                Nature of the case                    Status of case


                                                      Name                                                                                            Pending
          Case number
                                                                                                                                                      On appeal

                                                      Street
                                                                                                                                                      Concluded




                                                      City                    State     ZIP Code



  23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
      environmental law?

         No
         Yes. Provide details below.

         Site name and address                         Governmental unit name and address            Environmental law, if known           Date of notice



           Name
                                                      Name


           Street                                     Street




           City               State         ZIP Code City                      State    ZIP Code



Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                    Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                           Desc
                                                        Main Document    Page 48 of 62
Debtor     DGWB Ventures, LLC                                                                 Case number (if known)
             Name




  24. Has the debtor notified any governmental unit of any release of hazardous material?
           No
           Yes. Provide details below.

           Site name and address                       Governmental unit name and address            Environmental law, if known                    Date of notice


            Name                                      Name


            Street                                    Street




            City                State      ZIP Code     City               State         ZIP Code




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

           None

                                                                                                                Employer Identification number
           Business name and address                   Describe the nature of the business
                                                                                                                Do not include Social Security number or ITIN.

   25.1.                                                                                                        EIN:           -
            Name                                                                                                 Dates business existed


            Street
                                                                                                                From                 To

            City                   State   ZIP Code



                                                                                                                Employer Identification number
  25.2.    Business name and address                   Describe the nature of the business
                                                                                                                Do not include Social Security number or ITIN.

                                                                                                                EIN:           -
            Name                                                                                                 Dates business existed


            Street
                                                                                                                From                 To

            City                   State   ZIP Code


                                                                                                                Employer Identification number
           Business name and address                   Describe the nature of the business
                                                                                                                Do not include Social Security number or ITIN.

   25.3.                                                                                                        EIN:           -
            Name
                                                                                                                 Dates business existed


            Street
                                                                                                                From                 To

            City                   State   ZIP Code




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                        Desc
                                                       Main Document    Page 49 of 62
Debtor      DGWB Ventures, LLC                                                               Case number (if known)
              Name




 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                  None

              Name and address                                                                                 Dates of service


   26a.1.     Jon Gothold and Katherine Huntoon                                                                From 7/1/2019 To present
              Name
              1107 West Riviera Drive
              Street


              Santa Ana                                  CA                      92706
              City                                               State                 ZIP Code



              Name and address                                                                                 Dates of service


   26a.2.     Cindy Melton                                                                                     From 2/1/2000 To 7/25/2019
              Name
              unknown
              Street




              City                                               State                 ZIP Code


    26b.    List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
                  None


              Name and address                                                                                 Dates of service


         26b.1.      Avalon Financial Group                                                                    From 7/1/2019 To present
                     Name
                     1075 N. Coast Hwy
                     Street


                     Laguna Beach                        CA                       92651
                     City                                           State                 ZIP Code


              Name and address                                                                                 Dates of service


         26b.2.      Hall & Company CPA and Consultants, Inc.                                                  From 1/1/2016 To 12/31/2020
                     Name
                     111 Pacifica
                     Street
                     Suite 300
                     Irvine                              CA                       92618
                     City                                           State                 ZIP Code


     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                  None
                                                                                                               If any books of account and records are
                     Name and address
                                                                                                               unavailable, explain why


         26c.1.
                     Name


                     Street




                     City                                           State                 ZIP Code


Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 11
                                                                                                                                       American LegalNet, Inc.
                                                                                                                                       www.FormsWorkFlow.com
                  Case 8:21-bk-10017-TA                 Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
                                                        Main Document    Page 50 of 62
Debtor      DGWB Ventures, LLC                                                                 Case number (if known)
              Name




                      Name and address                                                                           If any books of account and records are
                                                                                                                 unavailable, explain why

         26c.2.
                      Name


                      Street




                      City                                           State                   ZIP Code



     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

                    None

                      Name and address


         26d.1.
                      Name


                      Street




                      City                                           State                   ZIP Code


                      Name and address


         26d.2.
                      Name


                      Street




                      City                                           State                   ZIP Code




 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
            No
            Yes. Give the details about the two most recent inventories.



                                                                                                  Date of         The dollar amount and basis (cost, market, or
            Name of the person who supervised the taking of the inventory
                                                                                                  inventory       other basis) of each inventory


                                                                                                                 $

            Name and address of the person who has possession of inventory records



    27.1.
             Name


             Street




             City                                        State                    ZIP Code




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 12
                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
               Case 8:21-bk-10017-TA                   Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                         Desc
                                                       Main Document    Page 51 of 62
Debtor     DGWB Ventures, LLC                                                                Case number (if known)
             Name




                                                                                               Date of         The dollar amount and basis (cost, market, or
            Name of the person who supervised the taking of the inventory
                                                                                               inventory       other basis) of each inventory

                                                                                                               $

           Name and address of the person who has possession of inventory records


   27.2.
            Name


            Street




            City                                    State                         ZIP Code


 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

                                                                                                        Position and nature of any
            Name                                Address                                                                                      % of interest, if any
                                                                                                        interest

            Jon Gothold                       1107 W. Riviera Dr., Santa Ana, CA 92706                   Manager/CEO                           0
            Katherine Huntoon                 1107 W. Riviera Dr., Santa Ana, CA 92706                   Bookkeeper                            0
            Jon Gothold, Trustee of
            Family Trust, etc.                1107 W. Riviera Dr., Santa Ana, CA 92706                   Member                                33.3
            Jon Gothold, Trustee of
            Survivor's Trust, etc.            1107 W. Riviera Dr., Santa Ana, CA 92706                   Member                                66.67


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
     of the debtor, or shareholders in control of the debtor who no longer hold these positions?
           No
           Yes. Identify below.

                                                                                                           Position and nature of      Period during which
           Name                                  Address                                                                               position or interest was
                                                                                                           any interest
                                                                                                                                       held

                                                                                                                                      From             To
                                                                                                                                      From             To

                                                                                                                                      From             To

                                                                                                                                      From             To

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.
                                                                                      Amount of money or
                                                                                                                                              Reason for
            Name and address of recipient                                             description and value of             Dates
                                                                                                                                              providing the value
                                                                                      property


   30.1.
            Name


            Street




            City                                     State           ZIP Code

             Relationship to debtor



Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 13
                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
    Case 8:21-bk-10017-TA                                  Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                     Desc
                                                           Main Document    Page 52 of 62

-(TGJd                                                                                                           
                                                                                                  &R-dB]@(-Kd 
              




            . .           #%.."'.


    
            


            




                                                                    


                '.         




   -@-4FFD&9<F &(7:F(.1-4+F=,-<F"<&F,<F=,&F$& =79F '4FF3&3 &9F7(F4DF"74<71-$?$F+97A8F(79F=CF8A987<&<
     EF6
       #.Sd,.CZ0bd).?H`d
             ..) .!'.  *.                                                                    - . ' '.+ ..' . '.
                                                                                                             $ (.
                                                                                                          d$$d%d



    -=,-4FFD&9<F!(79&F*1-4+F=,-<F#<&F,<F=,&F$& =79F<F4F&3807D&9F &&4F9&<874<- 1&F(79F"74=9. A=-4+F=7FF8&4<-74F(A4$
     E6
      #.Sd,.CZ0bd).?H`d
              ..) .&., .                                                                       - .     ' (.+      ..( . &., .

                                                                                                          d$$d%d




                                           



            F 'C>L^IU+bd3K'^,d9Sd'dS.J9H^Sd+J9A.d'>:C6d'd0'?S.dSU'U.A.CVd+HC+.'?:C6dIKHI.PbdHKdH)U'9C9C6dAHC.bdHKdIKHI.KVbd)bd0K'^,d9Cd
            +HCC.+W9HCd`9U8d'd )'C>K^IV+bd+'S.d+'CdK.S^?Ud;Cd09C.Sd^IdUHd           dHLd9AIK9SHCA.CVd0HKd^IdVHd    db.'KSd HKd )HU8d
             d"!dccd  d  d  d'C,d  d


            d8'_.d.a'A<C.,dW8.d=C1HDE'X<HCd<CdX8<Sd     H2d    'C,d'Cbd'WX'+8A.C\d'C,d8'_.d'dM.'SHC')?.d*.?<.1dW8'WdY.d<C0HF'X<HCd
            <SdWQ.d'C,d+HO.+W d

            d,.+?'K.d^C,.KdI.C'?WbdH1dI.N^KbdY'WdW8.d5K.7H<C7d=Sd[^.d'C,d+HO/V d

            a.+^U.,d 65F      
                                




                                                                                                          


                                       



       9&F%%-=-742F8+&<F=7F                               -"-2F7;F                   F=>",&%F
       6F
             #.Sd



  04+:'?dHDEd       d                             ==&3&4=F7(F-44"-2F)-9<F(79F744$-B-$A2<F-1-4+F(79F4/9A8="DF                              I'6.d   F
 Case 8:21-bk-10017-TA       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56           Desc
                             Main Document    Page 53 of 62



Continuation Page – Statement of Financial Affairs
Part 11: Property the Debtor Holds or Controls that the Debtor does not Own
 Line   Owner’s Name and               Location of            Description of the   Amount
        Address                        Property               property
 21.1   Eric Stoner                    Debtor’s Business      Tenant security      $543.00
        217 N. Main St., Suite 124     Checking Account       deposit and last
        Santa Ana, CA 92701                                   month’s rent
 21.2   Excelsus IT Consulting         Debtor’s Business      Tenant security      $241.00
        217 N. Main St., Suite 119     Checking Account       deposit
        Santa Ana, CA 92701
 21.3   Hydrology Group, Inc.          Debtor’s Business      Tenant security      $3,600.00
        217 N. Main St., Suite 116     Checking Account       deposit and last
        Santa Ana, CA 92701                                   month’s rent
 21.4   Dylan Almendral                Debtor’s Business      Tenant security      $520.00
        217 N. Main St., Suite LL16    Checking Account       deposit and last
        Santa Ana, CA 92701                                   month’s rent
 21.5   Dylan Almendral                Debtor’s Business      Tenant security      $460.00
        217 N. Main St., Suite LL12    Checking Account       deposit and last
        Santa Ana, CA 92701                                   month’s rent
 21.6   Grant Kobayashi                Debtor’s Business      Tenant security      $350.00
        217 N. Main St., Suite LL13    Checking Account       deposit and last
        Santa Ana, CA 92701                                   month’s rent
 21.   Luke Williams                  Debtor’s Business      Tenant security      $1,200.00
        217 N. Main St., Suite LL12    Checking Account       deposit and last
        Santa Ana, CA 92701                                   month’s rent
Case 8:21-bk-10017-TA                           Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                         Desc
                                                Main Document    Page 54 of 62
                                                             B2030 (Form 2030) (12/15)




                                        United States Bankruptcy Court
                                                     Central               District Of               California


In re

DGWB Ventures, LLC,                                                                                    Case No.

Debtor                                                                                                 Chapter 11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

     For legal services, I have agreed to accept............................................................ $                  150,000.00

     Prior to the filing of this statement I have received ................................................ $                     150,000.00

     Balance Due........................................................................................................... $     0.00

2.   The source of the compensation paid to me was:

                Debtor                                  Other (specify) Jon Gothold

3.   The source of compensation to be paid to me is:

                Debtor                                  Other (specify) Jon Gothold

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;




                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
Case 8:21-bk-10017-TA               Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                       Desc
                                    Main Document    Page 55 of 62
  B2030 (Form 2030) (12/15)

       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

      e. [Other provisions as needed]
  Debtor's managing member supplied Snell & Wilmer (the "Firm") with a retainer of $150,000. The Firm
  will seek employment pursuant to 11 U.S.C. Section 327(a) and will seek compensation equal to the
  amount of hours expended multiplied by each timekeeper's hourly rate, pursuant to Sections 327 and 330
  of the Bankruptcy Code. If the total amount of fees and costs allowed by the Bankruptcy Court is less than
  the retainer, the balance will be refunded. If the total amount of fees and costs allowed by the Bankruptcy
  Court is greater than the amount of the retainer, the Firm will seek payment of the unpaid balance from the
  estate and/or Mr. Gothold, who has issued a personal guaranty. The full scope of the Firm's engagement
  agreement with the Debtor will be described in the Firm's employment application.




  6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                        CERTIFICATION

                I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
             me for representation of the debtor(s) in this bankruptcy proceeding.

                    01/06/2021                   /s/ Michael B. Reynolds
            Date                                      Signature of Attorney

                                                 Snell & Wilmer L.L.P.
                                                     Name of law firm




                                                                                               American LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
 Case 8:21-bk-10017-TA                      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56                                                    Desc
                                            Main Document    Page 56 of 62


 NNIKHBRTIKT0<LNRT.<GBT@@KBMMT5BFBJCIHBTT(:T                         (/2T"/725T74'T/.,;T
 .IM T 4N<NBT!<KT.I TT'G<EFT@@KBMMT
 -E>D<BFT! T2BRHIF@MT% T
 GKBSHIFAMMQF<Q ?GT
 " #!$%% 4NEFFT%      %
 <MNEFFMQF<Q >IGT
 4.',,TT9+,-'3T, ,1 T
 THNIHT!FP@ T4OENBTT
 "IMN<T-BM<T"TT
 5BFBJCIHBTT T
 (<>MEGEFBTT T

                   
     

                                               
                                                                               
 +HTKBT                                                                   # 4'T./T
 %)9!T8BHNOKBM T,,#T                                                       $* 16'3TT




                                                                                              
                                                                                               
                                                                                                            


                                                          &B=NILMT


0+-0'.5.(55        55 .5.(+5(+5.5.(+-5..(+'25 5))$ $5+.  -50'+5
)'$.25(5)+"0,25..5.5&-.+5& % '5$ -.5(5+ .(+-5 $5 '5. -5'#+0).25-5 ('- -. '5(5
4-/-5!-5(&)$.5(++.5'5('- -.'.51 .5.5.(+-5-0%-5'5 15--0&5$$
,-*('-!!%!/35(,5,,(,-5'5(&!--!('-


.5                5




            $$$  $$ $   $ "$$! $$ $   $  $ ! #$!$$ $  $ $$  $
                                                                                        %   %%
Case 8:21-bk-10017-TA       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                            Main Document    Page 57 of 62




     Angel Zaldivar
     10605 Western Ave
     Stanton, CA 90680


     AT&T Elevator
     PO Box 5025
     Carol Stream, IL 60197-5025


     AT&T Internet
     PO Box 537104
     Atlanta, GA 30353


     Avalon Financial Group Inc
     1075 N Coast Hwy
     Laguna Beach, CA 92651


     Bay Alarm
     1590 S Lewis St
     Anaheim, CA 92805


     Citizens Business Bank
     701 North Haven Avenue
     Ontario, CA 91764


     City of Santa Ana Water
     Treasury Div Municipal Utility Serv
     PO Box 1964
     Santa Ana, CA 92702
Case 8:21-bk-10017-TA       Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                            Main Document    Page 58 of 62




     Clarke Marine Ins
     Attn Rachel Arnold
     245 Fischer Avenue Ste D8
     Costa Mesa, CA 92626


     Dana Leigh Johnson Weisman Tr
     Weisman Fam Trust 4/12/2020
     12345 Singing Wood Drive
     Santa Ana CA 92705


     Dean Heacock
     47 Windjammer Ct
     Long Beach, CA 90803


     DGWB Inc.
     400 Spectrum Center Dr Ste 1900
     Irvine, CA 92618


     DGWB Ventures, LLC
     PO Box 11863
     Santa Ana, CA 92711


     Dylan Almendral
     217 N Main St Ste LL12
     Santa Ana, CA 92701


     Dylan Almendral
     217 N Main St Ste LL16
     Santa Ana, CA 92701
Case 8:21-bk-10017-TA         Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                              Main Document    Page 59 of 62




     Edward Collins
     46 Glen Echo
     Trabuco Canyon, CA 92679


     Enviro-Care Pest
     Attn Steve Becker
     318 W Katella Ave Ste B
     Orange, CA 92867


     Eric Stoner
     217 N Main St Ste 113
     Santa Ana, CA 92701


     Eric Stoner
     217 N Main St Ste 124
     Santa Ana, CA 92701


     Excelsus IT Consulting
     217 N Main St Ste 119
     Santa Ana, CA 92701


     Fire Safety First
     Attn Kim Blake
     1170 E Fruit Street
     Santa Ana, CA 92701


     Franchise Tax Board
     Bankruptcy BE MS A345
     PO Box 2952
     Sacramento, CA 95812
Case 8:21-bk-10017-TA        Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                             Main Document    Page 60 of 62




     GMS Elevator
     401 Borrego Court
     San Dimas, CA 91773


     Grant Kobayashi
     217 N Main St Ste LL13
     Santa Ana, CA 92701


     Hall & Co CPA Consulting
     111 Pacifica Ste 300
     Irvine, CA 92618


     Hydrology Group Inc
     217 N Main St Ste 116
     Santa Ana, CA 92701


     Integrated Lender Services
     2461 W La Palma Ave Ste 120
     Anaheim, CA 92801


     Internal Revenue Service
     PO Box 7346
     Philadelphia, PA 19101-7346


     Jimmy Smith
     13 Morning Mist
     Irvine, CA 92603
Case 8:21-bk-10017-TA      Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                           Main Document    Page 61 of 62




     Jon Gothold
     1107 West Riviera Drive
     Santa Ana, CA 92706


     Jon Gothold Tr
     Gothold Fam Trust 5/24/2001
     1107 West Riviera Drive
     Santa Ana, CA 92706


     Jon Gothold Tr
     Surv Sh Gothold Fam Trust 5/24/01
     1107 West Riviera Drive
     Santa Ana, CA 92706


     Katherine Huntoon
     1107 West Riviera Drive
     Santa Ana, CA 92706


     Luke Williams
     217 N Main St Ste LL26
     Santa Ana, CA 92701


     Michael Weisman
     12345 Singing Wood Drive
     Santa Ana CA 92705


     Michael Weisman Tr
     Weisman Fam Trust 4/12/2020
     12345 Singing Wood Drive
     Santa Ana CA 92705
Case 8:21-bk-10017-TA        Doc 1 Filed 01/06/21 Entered 01/06/21 15:47:56   Desc
                             Main Document    Page 62 of 62




     New Cingular Wireless
     AT&T Mobility Corp
     575 Morosgo Drive NE
     Atlanta, GA 30324


     OC Tax Collector
     PO Box 4515
     Santa Ana, CA 92702-4515


     SoCal Edison
     PO Box 300
     Rosemead, CA 91771


     Snell & Wilmer LLP
     600 Anton Blvd Ste 1400
     Costa Mesa, CA 92626


     SP Plus Corp
     200 E Randolph St Ste 7700
     Chicago, IL 60601


     SVA Architects Inc
     6 Hutton Centre Dr Ste 1150
     Santa Ana, CA 92707


     Waste Management
     PO Box 43530
     Phoenix, AZ 85127
